 KIMEPLUS, INC.127Kime Plus, Inc.andOla Mae Rand.Cases 26-CA-12039 and 26-CA-12122June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn February 1, 1988, Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief,theGeneral Counsel filed cross-exceptions and abrief in support of its cross-exceptions and in re-sponse to the Respondent's exceptions,and the Re-spondentfiled a briefin responseto the GeneralCounsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and haddecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.1.The judge found that the Respondent unlaw-fully demoted Ola Mae Rand from cashier to messattendant on January 30, 1987,2 reduced her workhours, dicharged her on February 19, issued herwritten reprimands on January30,April 17, 23,and 24, and imposed on her burdens that resultedinher constructive discharge on April 30.Weagree.UnderWright Line3theGeneral Counsel mustmake a prima facie showing that the employer'sprotected conduct was a motivating factor in theemployer'sdecision to discharge the employee.Once this is established, the burden shifts to theemployer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct.We find that the General Counsel made the req-uisite prima facie showing as to each violation. Asthe General Counsel has established a prima faciecase of unlawful motivation, the burden shifted tothe Respondent to demonstrate that it would havetaken the same course of action in the absence ofRand'sprotected activities.In each instance the'TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.°Unless otherwise stated all dates are in 1987.Wright Line,251NLRB1083 (1980),enfd 662 F.2d 899 (1st Cir1981), cert denied455 U.S. 989(1982), approvedinNLRBY.Transporta-tionManagementCorp.,462 U.S. 393 (1983).Respondent failed to meet its burden to establishthat it would have treated Rand the same even inthe absence of her independence as union steward.Accordingly, we agree with the judge's findingsthatthe Respondent's treatment of Rand was dis-criminatory and violated Section 8(a)(3) and (1) ofthe Act.2.The judge finds that Rand's independence asthe Union's steward was a motivating factor in is-suing her a warning on February 2. He neverthe-less concludes that there was no violation becausethe warning would have been issued in any eventfor one of the three reasons cited by Respondent.We agree with the judge that there was no viola-tion in issuing the warning for Rand's conduct onthe serving line. However, the judge finds, and weagree, that except for Rand's protected activitiesshe would not have been warned for her failure towear a name tag or her attempt to confer with Ser-geant Bartley.We find that to the extent the warn-ingwas for these two items it violated Section8(a)(3) and (1).3.The General Counsel excepts to the judge'sfinding that Respondent did not unlawfully reduceRand's hours following her reinstatement on March1, 1987. The judge finds thatthe reduction resultedfrom the problemsassociatedwith working Randinto the schedule.We agree with the judge that aseparate violation finding is not necessary.Howev-er, the need to reinstate Rand with all of the sched-uling problems connected thereto was the directresult of Respondent's unlawful conduct. Accord-ingly,we find that Rand is entitled to be madewhole for any earnings she would have received inthe absence of Respondent's unlawful conduct.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Kime Plus,Inc., JunctionCity,Kansas, itsofficers,agents, suc-cessors, and assigns,shall take the action set forthin the Order as modified.1.Substitute the following for paragraph 2(c)."(c)Expunge from its files the written repri-mands to Ola Mae Rand of January 30 and April17, 23, and 24, 1987, those portions of the February2, 1987 reprimand pertaining to her failure to weara name tag and her attempt to seek a meeting withamember of the military, and any reference tothem or to the Respondent's transfer (demotion) ofRand effective February 2, 1987, or to its construc-tive discharge of her on April 30, 1987, and notifyRand in writing that this has been done and thatthese disciplinary actions will not be used as a basis295 NLRB No. 22 128DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfor futurepersonnelactionagainsther in anythese disciplinaryactionswill not be usedagainstway."2.Substitutethe attachednoticefor that of theadministrative law judge.her in any way.KIME PLUS, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILLNOT issue written reprimands to you,transferor demote you, reduce your hours ofwork, assign you to undesirable work schedules,discharge you or constructively discharge you, orotherwisediscriminate against anyof you for sup-porting Industrial,Technical and Professional Em-ployees, a Division of National Maritime Union,AFL-CIO,or any other union.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL offer Ola MaeRand immediate andfull reinstatement to her former job of cashier or, ifthat job no longer exists,to a substantially equiva-lent position, without prejudice to her seniority orany other rights or privileges previously enjoyedand WE WILL make her whole for any loss of earn-ings and other benefits resulting from her demo-tion,reduction of hours, her termination on Febru-ary 19,1987,and her constructive discharge onApril 30,1987, less any net interim earnings plusinterest.WE WILL notify Ola Mae Rand in writing thatwe have removed from our files any reference toher demotion effective February 2, 1987, to thewritten reprimands we issued her on January 30and February 2, with respect to her failure to weara 'name tag and her attempt to seek a meeting witha memberof the military, and April 17, 23, and 24,1987, to her discharge on February 19, and to herconstructive dischargeon April 30, 1987,and thatMelvin L.Ford,Esq.,for the General Counsel.Stephen S. Frocks, Esq.,of Prospect, Kentucky, for theRespondent.Ola Mae Rand,of Blytheville,Arkansas,for herself.DECISIONSTATEMENT OF THE CASERICHARDJ.LINTON,AdministrativeLaw Judge. Thisis a constructive discharge case.Agreeing with the Gen-eralCounsel,IfindthatRespondent constuctively dis-charged Ola Mae Rand on30 April1987 in violation ofSection 8(a)(3) of theAct. Iorder Respondentto offerher reinstatement and topay her backpay, withinterest.This casewas tried before me in Blytheville,Arkansas,on 14-16 July 1987'pursuantto the5 June complaintissued by the GeneralCounsel ofthe NationalLabor Re-lations Board through the RegionalDirectorfor Region26 of theBoard.The complaintis based on charges filedby OlaMae Rand(Rand or ChargingParty) on 18March in Case26-CA-12039,and on 8 May inCase 26-CA-12122, againstKime Plus, Inc. (Respondent, Kime,or KP).2In the complaint the GeneralCounselalleges that theRespondent violated Section 8(a)(1) of theAct by inter-rogating an employeeon 15 April,Section 8(a)(3) of theAct (1) by issuing written reprimands toKathy Pollardon 3 Februaryand to JosefinaSmith on 24 April, (2) bydiscriminating against Rand in various respects between29 January and 30Aprilwhenitconstructively dis-charged her, and Section 8(a)(4) of theAct by its 30April constructive dischargeof Rand.By posthearingmotion dated3August, theGeneral Counsel moves toadd the names of MilicentCarter andJoannaCoss to theparagraph naming Pollard and Smith.The motionallegeswritten reprimandsto Carteron 2 and 9 February and toCoss on 1 and 2 June.The GeneralCounsel does not ex-pressly assert that the warningsto Carterand Coss werefully litigated. By opposition dated7 AugustRespondentargues the motion to amend asto Carter and Coss shouldbe denied. I rule later on the motion to amend.By its answer Respondent admits certain factual mat-ters but denies violatingthe Act.Following theclose of thehearing, theparties and Iheld two conference calls to discuss procedure respect-ing certain exhibits.The principaldiscussion centered onthe transcriptionof two ofthree taperecordings.Thethree tapes were received in evidence,but transcriptionsfor two ofthe tapes had not been prepared. Exhibit num-bers were reserved for the transcriptions,and the tran-scriptionswere furnished after theclose of the hearing.'This manner of setting forth dates complies with the wishes of theBoard.All dates are for 1987 unless otherwise indicated.2 Because Rand includes her middle name as part of her signature, andso signed the charges herein,Ihave modified the style of the case to in-clude her middle name. KIMEPLUS, INC.These and other matters are discussed in several items ofposthearing correspondence, and I issued two posthear-ing orders concerning these matters. To the extent thedetails are relevant, I summarize them later. I mark andreceive these documents in evidence as ALJ exhibits. Byletter to counsel, I notified them of the ALJ exhibitnumber designations.Respondent's Exhibit 1 is a 9 July 1987 motion by Re-spondent to quash a subpoena duces tecum served onKime. The motion was discussed at the hearing and ap-parently offered in evidence. I reserved ruling (1:34-40).Subsequently the motion was mooted when the partiesresolved their differences over the subpena, and I ob-served that the exhibit (R. Exh. 1) would not be includedin the exhibit folder (2:277-280).3 Through apparent in-advertence the court reporter included Respondent's Ex-hibit 1 in the exhibit folder. By motion dated 10 Decem-ber the General Counsel, citing Section 102.31(b) of theBoard's Rules, moves to expunge Respondent's Exhibit 1from the exhibit folder. Respondent opposes by replydated 16 December and, without specifying a relevantneed or purpose, impliedly suggests that Respondent'sExhibit 1 could be placed in a rejected exhibits folder. Igrant the General Counsel's motion to expunge. No rele-vant purpose appearing for placing the exhibit in a re-jected exhibits folder, I deny Respondent's suggestion, ormotion, that I do so. I shall return Respondent's Exhibit1 to Respondent's counsel.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel4 and the Re-spondent, I make the followingFINDINGS OF FACT1. JURISDICTIONA corporation with an office and place ofbusiness inJunction City, Kansas, Respondent provides food and re-lated services to branches of the United States military atvariousbases inthe United States, including the Blythe-villeAir ForceBase,Blytheville, Arkansas, through con-tractswith the Defense Department. During the past 12months Respondent provided services valued in excess of$50,000 to the United States Air Force at the BlythevilleAir Force Base.The parties stipulated that during the past 12 monthsRespondent purchased and received at Blytheville, Ar-kansas,goods and materials valuedin excessof $5000direct from points outside Arkansas (1:40-41).Respondent admits, and I find, that it is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.0 References to the three-volume transcript of testimony are by volumeand page.4 The General Counsel has submitted a posthearing motion,dated 10December 1987,to strike portions of Respondent's brief Respondent op-poses by reply dated 16 December and contends,in part,that the Gener-alCounsel'smotion to strike is in the nature of a reply brief,not author-ized by the Board'sRules.The properprocedure for submitting a replybrief is described inFruehauf Corp.,274 NLRB 403 in 2 (1985) Al-though the General Counsel's document(motion to strike or reply brief)has no covering motion requesting leave to file,I nevertheless have con-sidered the document and Respondent's reply.II.LABOR ORGANIZATION INVOLVED129Respondent admits, and I find,that Industrial,Techni-cal and Professional Employees,aDivision of NationalMaritime Union,AFL-CIO (the Union)is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.Kime's businessKime performs its food service business at four or fivemilitary bases (Air Force and Army) from Colorado toGeorgia (3:760). Edward W. Mitura is Kime's president(1:49) and chief operating officer (3:845). Frederick E.Anderson serves as Respondent's generalmanager(3:759).All locations are unionized, with all but one lo-cation being under contract with the Union. The Hoteland Restaurant Employees has the contract at PetersonAir Force Base in Colorado (3:761). Anderson is presi-dent of KCA Corporation. KCA is in the same businessasKime. The relationship between Kime and KCA isnot clarified in the record, but it apparently is a closeone.KCA apparently has the service contract at Peter-son Air Force Base and also, Anderson testified, tookover the service at Fort Campbell, Kentucky, after Kime(3:759, 768, 772).Kime's predecessor at Blytheville was Harris Systems(2:404; 3:761). For the service to begin 1 October 1985,Kime apparently submitted the low bid and captured thefood service contract at Blytheville (2:761). Andersonprepared Respondent's bid. In doing so he based it onKime's earning a profit of about $3000 per month. Thatprofitwas after allowing for direct costs plus overhead(indirect expenses), but not contingent costs. Thus, anylegal expenses or additional supplies, for example, reducethe $3000 monthly profit (3:763-765, 849).When a contractor succeeds to the food service oper-ation at a military base, Anderson testified, the contrac-tor is under no obligation to hire the previous contrac-tor's employees. If it does hire them, the employeesretain the seniority dates they held with the predecessor(3:767-768). Charging Party Ola Mae Rand was hired byHarris Systems in October 1982. For her first 6 monthswith Harris Systems Rand worked as a mess attendant.Thereafter Rand served as a cashier, the job she washolding when Kime hired her effective 1 October 1985(2:403-405, 510).Rand had served as the elected union steward forabout the last year Harris Systems held the food servicecontract, and Rand continued in that capacity after Kimetook over (2:408, 510). The Blytheville operation isKime's smallest (2:760). As of April 1987 Respondentemployed some 30 to 35 employees at Blytheville (1:52,245-246).Mae Harris had been the contract manager atBlytheville with Harris Systems and Kime retained herin that capacity.When the military complained aboutcontract performance, Kime replaced Mae Harris with asecond manager who lasted only a short time.Transferred from the Fort Campbell operation toBlythevilleon 1 November 1986 (2:281, 314, 393), 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBonnie Sutton became Respondent's third manager atBlytheville(3:781).Although Sutton has worked forKime some13 or 14years, and had gained some supervi-sory experience at the Fort Campbell operation,Blythe-ville is her first occasion to be in charge of an entire base(2:281-282, 287-288, 393).Reporting to Sutton are shiftleaders who appear to function in a foreman-like capac-ity.They are not alleged to be statutory supervisors, andapparently are members of the recognized bargainingunit(1:57-58, 106).As the record reflects, certain failures in performanceby Kime can result in the military withholding fundsfrom Kime as a contractual penalty.The particular pen-altywe are concerned with can result from daily cashvariances between the cash register tapes and the moneyturned in by Respondent's employees.A daily varianceof $1.75 is allowed by the service contract. Any overageor shortage exceeding that $1.75 tolerance results in an"unsatisfactory" rating(1:62-63, 159, 271; 2:310, 372).Three "unsats"in a month result in a Contract Discrep-ancy Report(CDR). A CDRcauses the military toimpose a penalty on Kime by withholding 4 percent ofthe monthly gross payment due from the Air Force toKime(1:160; 3:700-701,854).With an estimated monthlypayment due Kime of $33,000 (1:160), a 4-percent penal-ty is$1320!Another penalty results if the meals served(the "head count")fallsmore than 15-percent short ofthe estimate.Mitura testifiedRespondent had beenpaying a penalty on this for virtually every quarter. Thepenaltywas costing Kime as much as $300 a month(3:846-849).Kime based its bid for the Blytheville food servicecontract on an estimated 120 hours per day average(3:765,851).According to Mitura,in early January 1987the number of hours worked at Blytheville,in his opin-ion,was running too high(3:852).Aboutmid-JanuaryMitura hired Morris D. Cotton.Although his actual titleis regional manager, Cotton describes his function as thatof a troubleshooter whom Respondent sends to its vari-ous locations to clear up problems(1:48-49, 59).Cotton'sfirstassignment,Anderson (3:781-782)andMitura(3:852-853) agree,was to straighten out the Blythevilleoperation.Apparently just about everything was offtrack there, from the number of daily hours worked tothe amount of supplies used(3:782).As we have seen,Mitura described the head count penalty as an expensewhich had become almost a routine deduction fromKime'sprofits.Cotton arrived in Blytheville about 17 January, and onthis first visit he remained through February, or about 6weeks(1:50, 124,175).Only days earlier Cotton had re-tired from the military,having served 27 years in theU.S.Army. Cotton'smilitary experience was as a foodservicemaster sergeant,and his last assignment was atFort Polk,Louisiana,overseeing the multiple dining fa-cilities("mess halls") there(1:124-125).Technical Ser-geant Dennis R. Bartley performs that function for theAir Force at Blytheville(1:125-129;3:687-68, 723).According to Cotton,inefficienciesabounded atBlytheville.He not only succeeded in reducing the dailyaverage hours from about 121 to 109, but he also discov-ered the military had been shifting noncontractual workto Kime.Cotton stoppedthe latter practice and filed [re-imbursement]claims for prior abuses(1:171, 174-175,235). Cottontestifiedhe toldSutton he wanted no moreerrorsby the cashiers (1:235). ContractManager BonnieSutton testified that even though she had considered theBlythevilleoperation as reasonably efficient,Cotton con-vincedher itwas inefficient.In the process,Sutton testi-fied,Cotton got tough withall employees and crackeddown oneveryone,includingher (1:383, 393). AlthoughKime had warned and terminated employees in the past,discipline intensified afterCottonarrived(2:383-389).As a result of Cotton'smany changes,and because ofthe pressureexerted by the difficultyin complying withCotton's new demands,even one shift leader, ElizabethS. Parramore,quit in mid-May (2:583-584, 589-592).The militarymannerby which Cottoncommunicatedwithemployees generated strong feelings among at leastsome members of the bargaining unit.Charging PartyOlaMae Rand, who was theUnion's shopsteward,agreesCotton wasrough and tough,but describes him asunfair, prejudiced againstblackemployees,and as onewho uses terrible language(2:541-543).Rand is black.Cotton iswhite as is Sutton.By coincidence,shortlybeforeRespondent sentCottonto "straightenout" Blytheville, the AirForce as-signedTechnicalSergeantDennisR.Bartley to theBlythevilleAir ForceBase.Bartley arrived at the base atthe endof November1986, began observingthe foodservice operation in mid-December,and on 1 January1987 Bartley officially tookcharge of the dining roomfacility(3:687-689,696).Bartley testifiedthatwhen hearrived there was no teamwork between the military'spersonnel and Kime's employees.Bartley, it appears, hasacted to improvethe efficiency of themilitary personnel,and he credits the professional expertiseof Cotton forimprovingthe efficiencyof Kime's employees(3:696-698).2.The collective-bargaining agreementThe collective-bargaining agreement (CBA) betweenthe parties is effective,by its terms,from 1 October 1985to 30 September 1988 (R.Exh. 2 at 20). By memoran-dum signed 20 March 1986 the parties modified the CBAin several respects.The effective date for the modifica-tion was set at 1 October 1986 (R.Exh. 3).Among theseveral changes in wages andbenefitsisone relating toovertime. In the original CBA Kime agreed to pay dailyovertime at the rate of 1.5 times the hourly rate whendailywork exceeded 8 hours and double time for dailyhours exceeding 12. After 40 hours in a week,the over-time rate was 1.5 times the hourly rate for the first 8hours, and twice the hourly rate for all hours over 48 (R.Exh. 2 at 13). The 1986amendments eliminate pay fordaily overtime (R. Exh.3 at 4).Article VII ofthe originalCBA, amongother matters,provided that reprimands shall be in writing and effec-tive for 1 year(R. Exh.2 at 7).The amendments re-duced the effective life of warnings to 6 months(R. Exh.3 at 3-4).As modified,articleVII reads: KIMEPLUS, INC.ARTICLE VII-DISCHARGENo employee shall be discharged without justcause, and all dismissals will be subject to the griev-ance procedure and arbitration clause.All repri-mands and discharge notices shall be in writing andshall be signedby the ProjectManager.Copies ofthe reprimand or discharge notice shall be given tothe employee reprimanded and to the shop steward.Each reprimand shall be cancelled after six months.Three (3) reprimands may result in immediate dis-missal.Theft,intoxication on the job, failure to per-form work as directed,illegaluse of drugs andshowing disrespect to military personnel may resultin immediate dismissal regardless of the number ofprior reprimands.The amendments apparently changed the job classifi-cation titles.Although the copy of the CBA in evidencedoes not contain the list of job classifications,the 1986amendments suggestthey included:mess attendantleader,mess attendant,and start mess attendant.Presum-ably there was a classification for "cashier."Effective 1October1986 the classification titles and"minimum"hourly pay rates paid to "each classification employed onthis contract"are shown as (R. Exh.3 at 2):Mess attendant leader$6.75Cashier5.75Mess attendant5.50Craig W. Foster is the representative the Union has as-signed to administer the CBAs at both Blytheville andFort Campbell.Foster's office is in GraniteCity,Illinois.George J. Matz is the agent in charge of that office(2:410; 3:776-777, 825, 830). Rand was the elected shopsteward at Blytheville.She gained experience as a stew-ard earlier by serving as a union steward for RetailClerks Local 876 when she worked as a cashier for a su-permarket in her home State of Michigan.Rand neverattended a union school for stewards while in Michigan,and there is no evidence she has done so while in Blythe-ville (2:501-503).There is a dispute concerning whether Rand discussedgrievances of other employees with Sutton or submittedany written grievances on their behalf to Craig Fosterfor processing in late 1986 and early1987.I need not re-solve the dispute,and I do not discuss the evidence, be-cause I consider the issue immaterial.Thereisno evi-dence Foster(who did not testify) presented the griev-ances to Respondent,and the discussions Rand held withSutton on the matters sparked no controversy. In myopinion,the keyto the case lies in the conversationsRand had with Cotton after his arrival-especially theirconversation of 29 January.Although Sutton had introduced Cotton to Rand andthe other employees when Cotton arrived around 17 Jan-uary(1:52; 2:352), the first real exchange between Cottonand Rand occurred about 27 January.Motioning with hishead for Rand to step over to him away from the otheremployees,Cotton said,"Hey, you,Iwant to talk toyou." Cotton told Rand she was 5 cents short the daybefore and that her error had thrown the whole system131off.5Rand admittedly replied,"Wow, awhole 5 cents."Nothing else was said(2:458-459, 540).Cotton testifiedRand laughed when she gave heranswer(1:53), butRand denies it. She testified she madeher comment because as a cashier she did not have ex-clusive access to the cash register,that a 5-cent errorwas not unusual, and she was not aware of anyone elsehaving been confronted about such a small error(2:459).I need not resolve the minor dispute about a "laugh."3.The unionmeeting of28 January 1987A union meeting was held in the dininghall theevening of 28 January.UnionRepresentativeCraigFosterwas accompanied by a manwho spokeabout in-surance.The purposeof the meeting was to discuss newinsurance.At least 20employees attended(2:414-415,561).Althoughthe meeting was called to discuss new insur-ance,Rand,during the meeting, informedFoster thatKime was forcing employeestowork "off the clock"(that is,without pay), that shiftleaders(members of thebargaining unit)were encouraging employeesto do this,and if the employeesrefused they wouldreceive writtenreprimands.Rand also reported that time allowed forcleaning had been reduced and if the employees did notfinishtheir cleaning withinthe allowedtime they re-ceived reprimand letters.Other employeesregisteredsimilar complaints,includingLinda Clark whoprotestedthat senior employeessuchas herself were having theirhours cutwiththose hours of work being assigned toemployeeswithless seniority.Foster said he would talkto ProjectManager Bonnie Sutton about the problems(2:414-420).Because Foster does not have a pass to drive on thebase, Sutton picked him up at his motel,drove him tothe Union'smeeting,and drove him backto his motelafter themeeting.AccordingtoSutton,as she andFoster drove they mainly discussed a prospective payraise. Sutton denies Foster mentioned anything about em-ployees complaining at the meeting about having theirhours reduced or havingto work after theyhad signedoff duty (2:350-351). Cottonlikewise denies that Suttonsaid anything to him thatFosterhad reported employeecomplaintsto her (1:203).The next day, 29January,Cotton andSutton ap-proached Rand as she was working.Sutton said therewere employees at the union meeting the night beforewho were supposedto beworkingon the clock,and thatany future repetitionof thatwould result intheir paybeingdocked.Sutton refused to give Rand any names,but suggested Rand post a notice on the bulletinboard tothat effect. Rand said she would.Cottonthen added,"Tell the slowworkers their hours will be cut." Re-sponding that such was nother job, Rand told Cotton to"tell themyourself." (2:420-421, Rand.) Neither Cottonnor Sutton addressed this conversation in their own testi-mony.As we shall see, General Manager Anderson testi-6 Air Forcedocuments reflect that a 5-cent overage in cash register re-ceipts occurredon 26 January (G.C. Exhs. 32, 32g).The previous nickelerror,a shortage,occurredon 14 January-before Cotton arrived (G.C.Exhs 32, 32e). 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfeedCotton reported to him the exchange betweenCottonand Rand essentially as Rand testimonially de-scribed(3:819-820).4.Kime's called meeting of4 February 1987Sutton's testimonial denial that Foster asked her aboutemployee complaints the evening of Wednesday,28 Jan-uary,iscontradicted by her admissionof thatfact at ameetingKimeheldwithemployees the evening ofWednesday,4 February.Rand secretly tape recorded themeeting.The tape (G.C. Exh.23a) is in evidence, as isthe transcript (G.C. Exh.23c). Sutton opened the meet-ing by sayingCotton hadmany years of experience andhad some matters to discusswiththem.Cotton thenmade a brief presentation of policies and procedures hewanted employeesto follow,such as clean uniforms,name tags worn, hairnets worn, courtesy to all militarypersonnel,cashiers to be more careful,loyalty of em-ployees to management,discussionof any jobproblemswith management and not with military personnel, punc-tuality,productivity,the need for teamwork,and somespecific job, equipment,and supply matters.When the topics reachedthe jobspecifics of equip-ment and supplies, employees began participating and themeeting became a lengthy discussionof suchmatters.Several employees,including Rand,asked questions orfreelyexpressed complaints.One unidentifiedwomancomplained her hours had been cut while people shetrainedwere getting more hours to work than she was(G.C. Exh.23(c) at 16-17). Towardthe end of the meet-ing Sutton made the remarkwhichties back to Foster'svisit a week earlier(G.C. Exh. 23c at 42):Sutton:But I not asking no one, I have never askno one to work and not get paid for it, and I knowthere was alot ofthat said to that Foster at thatUnion meeting cause he asked me about it. . . .Ihave never told the supervisors .. .Rand:Not you,but our supervisor,our shift lead-ers BonnieSutton:Ihave never told the supervisors ... .And I havenever and neverwill tell nobody towork and not get paid for it.Sutton:Ihave never told the supervisors to tellnoKPto,...And I have never and never will tell nobody towork and not get paid for it.B. The Alleged Discrimination Against Ola Mae Rand1. IntroductionThe General Counsel's allegations of discrimination byRespondent against Ola Mae Rand fall into two time pe-riods.The first group of allegations begins with an al-leged transfer to a less desirable position on 29 January,includes her 19 February discharge,and concludes withthe alleged reduction of her hours at the time she wasreturned to work on 27 February.As we shall see,Mitura directed that Rand be returned to work followingUnion Representative Craig Foster's request he do so asa "favor."Followingher 27 Februaryreturn towork,Rand, aswe shall see, filed her charge on 18 March in Case 26-CA-12039 allegingRespondent violated Section 8(a)(3)of the Act by reducingher hours.Following conversa-tions between the parties and investigating Board agentWilliam R.Yarbrough,and between General ManagerAnderson and Randon 15 April,Respondent submitted arequest towithdrawher charge in Case 26-CA-12039.By letter dated21 Aprilthe Regional Director approvedthat request.On 16 April Randwas transferredback to the cashregister on a triple split-shiftwhich Andersonconfirmedwith Randthe day before. On 8 MayRandfiledhercharge inCase 26-CA-12122 alleging Respondent hadviolated Section 8(a)(1), (3), and(4) of theAct beginning16 April by issuingwarnings to her and concluding withher constructive discharge on 30April.The secondgroup of allegations in the complaint beginswith the 15April "undesirable"shift assignment(complaint par. 12),covers certain warnings inApril (and in January andFebruaryaswell),and concludes with the alleged con-structive discharge of Rand on 30April (par. 16and 17).Complaint paragraph 18(a) describes the Regional Di-rector's21 Aprilapproval of the requestto withdraw thecharge inCase 26-CA-12039 after "consideration of theterms of a non-Board settlementwhichprovided, interalia, for the reinstatement of employee Ola Rand."Complaint paragraph 18(b) alleges:(b) In view of Respondent's conduct describedabove in paragraphs12, 13, 14, 15, 16', and 17, theundersigned revokes his approval of the request towithdraw the charge in Case 26-CA-12039 and di-rects that the chargefiledinCase 26-CA-12039 be,and it hereby is,reinstated.In its 16 June answer,Respondent admits the allega-tions of complaint paragraph 18(a), but "objects" to theRegional Director's revocation and reinstatement actionsas described in complaint paragraph18(b).Further, Re-spondentmoves for dismissalof Case 26-CA-12039.Citing and relying onNorrisConcreteMaterials, 282NLRB 289 (1986), the GeneralCounsel filedan opposi-tion dated2 July.At the openingof thehearing the par-ties reexpressedtheirpositions(1:5-28).Atthe hearing(1:11) and in its brief (Br. at 29,40)Respondent ac-knowledges that the presettlement events may be consid-ered at least for background purposes.As partof its contentions at the hearing on this topic,the Respondent raised a question concerning the specificsof the settlement agreement.At thehearing counsel fortheGeneral Counsel represented that to his knowledgeno document existed spelling out the detailsof the pri-vate adjustment between Respondent and Rand (1:9).Later I describethe testimonyAndersongives on thesubject, and the limited testimony of Rand on the matter.Union Representative Foster did not testify,and neitherdidBoard agentYarbrough.Of course,under theBoard's Rules, Section 102.118(a)(1),Yarbrough couldnot have testifiedwithout theGeneralCounsel's writtenconsent. KIMEPLUS, INC.1332.Cotton demotes Rand 30 January 1987 fromcashier to mess attendenta.FactsOn Friday, 30January, Sutton gave Rand a writtenreprimand for being 95 cents short in her cash receiptsthe day before(R. Exh.8).Rand was removed from herposition as cashier and returned to that of mess attendanteffectiveMonday, 2 February.There isno dispute thedecision to issue the reprimand and to demote Randcame from Cotton(1:54-55, 58-59).Sutton told Randshe had nothing to do with the decision.Rand becameupset, developed a headache,and asked to be relieved soshe could leave.She was relieved in about 15 to 20 min-utes(1:54-55; 2:426-428, 535).As Rand was about to depart, Cotton approached herwith two copies of the reprimand-removal.Rand askedpermission to add a written comment.Theywent to theoffice.While Rand read the reprimand,Cotton tele-phoned someone and told the person he had "taken careof the problem."Sutton came in and informed Cottonthat Rand was not feeling well and needed to go home.Rand asked if she could add her comments later sinceshe did not feel well,but Cotton said no. Rand proceed-ed to add some comments to the reprimand(2:429-430).In her written comments,Rand accuses Cotton of beingprejudiced against blacks.She also states that every cash-ier is short on occasion,and she inquires,at the end, whyCotton dictated this for Sutton to sign and her assistant,Ramona Britman,to write(R. Exh. 8).Rand testified her hours were changed (reduced) bythe demotion.As a cashier Rand was scheduled to work5 days a week from 11 a.m. to 7 p.m., Monday throughFriday.AfterRand'sdemotion effective 2 February,until her discharge on 19 February,Respondent sched-uled Rand to work mornings,begining about 6:15 a.m.From working 35 hours or more a week,Rand wasscheduled for about 5 hours a day on 3 to 4 days a week.The effect was to reduce Rand's hours by almost one-half (2:407, 431-432;R. Exh. 15).Complaint paragraph 8 alleges Respondent, on 29 Jan-uary, transferred Rand to a less desirable position of em-ployment and assigned her to less desirable duties. Com-mencing about 29 January,complaint paragraph 9 al-leges, Respondent reduced the number of hours it sched-uled Rand for work.Cotton testified he decided Rand should be reprimand-ed and removed(demoted)from her cashier'spositionbecause she had made two errors in a short period oftime.According to Cotton,therewas no other reason(1:53-54).Curiously,the 30 January reprimand mentionsonly the 95-cent shortage and not the 5-cent error (R.Exh. 8).Sutton asserts she had orally counseled Randand others on prior occasions about cash register errors,but that beforeCottoncame she never issued any writtenreprimands for such errors(2:311, 314).Cotton admitsRand is the only cashier he has removed for mistakes incash register receipts(1:74).At the general meeting of 4 February, Rand askedCottonabout her removal and, in effect,why she wasthe only cashier who had been demoted when othersalsomade errors.Cottonreplied that counseling state-ments had issued to others and, in any event, "It's my6prerogative to remove anybody I want to." (G.C. Exh..23(c) at 44-45.)Cottontestifiedhe generally would know when acashier made an error(1:59-60).According to Cotton, hewas aware of only one or two employees who madeerrors on their cash register totals after 30 January. Heinstructed Sutton to issue a written warning to KathyPollard because Pollard had an error on cash receipts(1:60; 2:317).The warning to Pollard does not specifythe amountof her 2 Februaryshortage,and states thatPollard is being warned(rather than a more severe disci-pline)because she had just started the cashier job thatweek(R. Exh.6).Pollard did not testify.Air Force doc-uments reflect a $1.95 shortage in the cash receipts on 2February(G.C. Exhs.33 and 33a).MilicentCarterwas given a written warningon 2 Feb-ruary for being 1.5 hours tardy to work that day and forbeing short 40 cents in cashier duties at the fire stationon Sunday,1February(2:346-347).The notice recordsCarter's regular position as that of mess attendant.SuttontestifiedCarter served as a weekend cashier (2:350). Thenotice states it is the "last warning," and that a recur-rence of such mistakes"will cause termination of yourjob." (G.C. Exh.16.)Collecting receipts at the fire sta-tion involves a cash box rather than a cash register. Thefire station is called the "Crash"location(1:72; 2:293-295).b.DiscussionThe GeneralCounsel's argument of a violation reliesto some extent on evidence pertaining to subsequentmonths, particularly documentary evidence.The GeneralCounsel observes(Br. at 9-10)that between 2Februaryand 16 Aprilwhen Rand did notworkas a cashier, theAir Forcecharged Respondent with 9 errors in cash re-ceipts and two unsatisfactory ratings inFebruary, 10errors and one unsatisfactory rating in March, and 2errors and one unsatisfactory rating inApril before 16April.For these 21 errors, resulting in four unsatisfac-toryratings, "no employee was removed from the cash-ier position and, except for Pollard and Carter, no em-ployees received written warnings for these errors." (Br.at 9-10.)Continuing, the GeneralCounselargues that Respond-ent's position,that the action resulted from a "new andmore aggressive manager" and not from any intent todiscriminate against Rand for unlawful reasons, mighthave some appeal if Respondent had acted consistently."Yet, the onlywritten warnings given to employees oc-curred only when some action was taken against Rand.""It is submitted,particularlyin viewof thelarge numberof errors that occurredfor themonths January throughJune, and inview of thetiming, the warnings issued to[Pollard,Carter,Josefina Smith,and JoannaCoss] wereissued to `cover up'Respondent's conduct toward Randand are unlawful." (Br. at21-22.)6Although the transcript does not include"my," the taped voice ofCotton reflects that he said the word. 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent counters by arguing,in part, that it doesnot dispute it did not issue written warningsfor everyerror a cashier made, but that warnings of some nature,either oral or written,were given for the errors and theGeneral Counsel did not prove otherwise.By not pro-ducing "even a single witness to testify that he or shemade a cashier error and failed to receive a written ororal warning,"the General Counsel,Respondent argues,failed to meet the necessary burden of proof. (Br. at 22;3:881).As some of these facts occur later in the sequence ofevents, I shall postpone discussionof thedemotion alle-gation.I subsequently conclude that Rand's transfer (de-motion)to mess attendant,effective 2 February,was un-lawful,as alleged.3.Kime dischargesOla MaeRandon 19 February1987a.Rand reprimanded2 February 1987Monday,2 February,was Rand's first day as a messattendant following her demotion.She received a writtenreprimandthat day for (1) failure to wear her name tag,(2) seekingto confer with Air ForceSergeant Bartley,and (3)discourtesy on the servingline (G.C. Exh. 3).The reprimandconcludes by warning Rand that the nexttime she reportsto workout of uniform,or being unpro-fessional in her duties, or calls for a meetingwith themilitary, or is not beingloyal toKime Plus, she will besuspended or terminated.Cotton testifiedhe instructedRamona Britman to prepare the warning,and that he didso for thereasons setforthon the warning and no otherreason(1:76-78).Sutton signed the reprimand.She testi-fied she reads them even though Britman may preparesome of them(2:345).Rand testified she had her name tag in her pocket. Shehad intended to inquirewhether shewas to wear thatone or a new one as a mess attendant.No one asked herwhere her name tag was even thoughshe worked all day(2:433-434). Cotton testifieditwas probably that morn-ing when he observed Rand without her name tag. Hethinks, but is unsure, he asked Rand where her name tagwas, but he does not recall what she said. (1:100-102). Ido not creditCotton's version that he asked Rand abouther name tag.Rand concedes she asked Sergeant Bartley if she couldtalk to him that day at the end of her shift.He asked if ithad anythingto do with herbeing removed from theregister,and she said no, that it was about"some thingsin general."He nodded his head yes. Around 9 a.m.Sutton came to Rand and informedher thatif she wentto themilitary about company business she would be ter-minated.Rand abandoned her idea of speaking withBartley afterwork.Rand testified she had planned to dis-cuss with Bartley that the cooks and other military kitch-en personnel were distracting her and other employeesby toomuch talking to them and"horseplaying"withthem(2:434-440).Cotton testifiedsomeone told him of Rand's request.He then went to Bartleywho purportedly confirmed thatRand had asked to speak to him on something aboutKime's operations,or the contract,and he told her hedid not want to discuss anything with her(1:84-86, 99).Called as a witness by Respondent,Bartleywas notasked about this matter.Cotton concedes he did notobtain Rand'sversion before giving her a warning forthis incident(1:87-88).Although Cotton testified there is a rule against em-ployees talking to the military"about the contract," heconcedes he does not know of anything in writing on thesubject (1:88-89).His description appears to be his un-derstanding of a general custom on the military baseswhere he has served rather than any specific preexistingrule of Kime(1:168-169).In any event,Respondent pro-duced no written rule or policy on the subject that exist-ed as of 2 February.Similarly,Respondent offered noevidence that employees,prior to 2 February,had everbeen told they should not discuss job-related matterswith military personnel.Two days later, on the evening of Wednesday, 4 Feb-ruary, Cotton and Sutton conducted their group meetingwith employees.When Cotton began his comments, hehad before him a 2-page list(R. Exh.4) of 13points hewanted to make(1:138).As the transcript of Rand'ssecret tape recording of the meeting reflects, Cottonmade his points.As to uniforms,Cotton,using the mili-tarymanner of instruction, told employees"you willhave yourname tags." (G.C. Exh. 23(c) at 1.)Cotton merged two of his points, 'loyalty and policies.InCotton'sopening comments,and in the discussionwhich followed,Cotton and Sutton emphasized to em-ployees they were to be loyal to Kime.The concept ofloyalty, they explained,meant that if they had any prob-lems with the military they were to complain to manage-ment or to their union steward, not to the military, andthatmanagement would confer with the military (G.C.Exh. 23(c) at 1-2,9-10).As Cotton phrased it at onepoint (G.C. Exh. 23(c) at 2):Policy, okay,you will not discuss anything to dowith job relation to the military, okay.You haveproblems, you will come toyourmanagement or toyour shop stewardess.If you hold a meeting,tryingto talk to the military about Kime Plus's business,you will be terminated on the spot, okay.The General Counsel observes that these admonitionsto all employees were made 2-daysafterCotton hadissued the written reprimand to Rand when she hadmerely requested to meet with Sergeant Bartley (Br. at12, 23).I credit Rand and find that Sergeant Bartley didagree to meet with her after her shift ended. Cotton testi-fiedwith an unpersuasive demeanor, and I do not credithis testimony Bartley told him he had rejected Rand's re-quest or that he said Rand wanted to discuss Kime's op-erations or the contract.I find Bartley said Rand simplywanted to discuss some matters "in general." Rather thangoing to Rand and obtaining her version,and informingher Kime's policy prohibits job-related discussion withthe military, or being content with Sutton's oral warningto Rand,Cotton included the incident in a written repri-mand.Treating the third incident(serving line) as the mostsignificant, the parties introduced substantial evidence KIMEPLUS, INC.concerning it. In addition to the testimonyof Cotton andRand about the serving line matter,Air ForceSergeantBartley also testified regardingit.The portion of thewarning relating to this reads(G.C. Exh. 3):At 12:05 p.m. serving the main line she [Rand] wastold by TSgtWiggins to wipe the serving line be-cause it was extremelydirty.TSgtBartley thoughtitwould take too long, so he told her to serve andhe would wipethe linedown.Her comment was,..one person tells me to wipe andthe othertellsmeto serve, what am I supposed to do?" She said thisvery loud. Therewere several people in the line in-cluding Col.Smith,that heard the comment.Testimonyof Cottonand Bartley identifiesColonelSmith as the officer who assumed command of the baseon 1 January(1:83; 3:690-691, 713, 725).Randtestifiedshe did not know Smith and did not see an Air ForceColonelin the line at the time of the incident. She con-cedes there were a few military personnel in the line atthe time(3:654-655). IrritatedoverRand's conduct, Bart-ley that day wrotea one-paragraph description of the in-cident and gave a copy to his supervisor (Senior MasterSergeant Bagby)and the the originalto Cotton (3:720-722; R. Exh. 5). Althoughsome of the details are in dis-pute, and Bartley's testimony initially describes a se-quence different from his written statementof 2 Febru-ary, therereally are just four main points and only oneof them is disputed.First, there is no dispute that on this occasion a Ser-geantWiggins, as he was leaving the area, told Rand tostop serving the customers and wipethe counter. AsWigginswas walking away Bartley, countermandingWiggins' order,instructed Rand to serve the customers.The secondpoint, also undisputed, is that Rand respond-ed with,essentially,"Iwishyou guyswould make upyourminds [or`get it together'],withone telling me towipe the line,and one telling me to serve. What am Isupposedto do?" (2:441; 3:652.) Bartley concedes he nor-mally does not give instructions to employeesof the con-tractor, but thathe didso on this occasion as a split-second decision(3:712-713).The thirdpoint is disputed: Did Rand reply in a loudvoice? Bartley testified Rand was loud and rude(3:692),and in histypedstatement he described Rand as "veryloud" (R.Exh. 5).Rand denies she spoke in a loud voice(2:441; 3:654). In her comments on the warning shewrote that she spoke in a "friendly"manner, joking withhim as she usuallydid (G.C. Exh. 3). I creditBartleywho testified on this point with a persuasive demeanor. Itherefore findthat objectivelyRand'svoicewould beheard as loud and rudeby themilitary personnel waitingin the serving line only2 to 3feet from Rand.The fourthpoint is anticlimatic.Rand concedes(3:655)there were military personnel(customers)waiting in herserving line.Whether theywere airmen,officers, or in-cluded Base Commander Colonel Smith,is immaterial.(If it were necessary to resolve the matter, I would findthatColonel Smith was standing in the line only 2 to 3feet from Rand.)135Cotton testified that he went to Rand and asked herabout the incident but her only response was to smile.That is when he decided to give her a reprimand(1:84).InitiallyCotton testified*he went to Rand after he re-ceived Bartley's statement(1:82), but later,in confusingtestimony,he reversed the sequence(1:239-240).Al-though Rand denies Cotton checked with her before thewarning issued,it is unclear from her testimony whethershe was referring to this warning or to a subsequent one(2:446).Rand testified Sutton gave her this warning afterthe shift ended(2:449).Cotton testified with an unpresua-sive demeanor and I do not credit him. I find he did notquestion Randabout theserving line incidentbefore hedirected that a reprimand issue to Rand.b.Rand discharged19 February 1987From 2 February through 19 February Rand's normalshiftwas a 5-hour schedule from 6 to 9 a.m., a lunch-break from 9 to 11 a.m. followed by a 2-hour workperiod from 11 a.m. to 1 p.m. These hours are describedby ShiftLeader Virginia 0. Statler (3:741). Rand's de-scription is essentially the same even though she assertsthe hours varied(2:431).During this period of about 2weeks Rand had been working on the "clipper,"a termapplied to the rather large dishwashing equipment(2:452-453).Although Rand did not list the function atthe hearing, Statler testified that Rand also worked atcleaning the grills which,there seems no dispute, wouldbe hot(3:745-746).The transcript of the general meetingon 4 February shows Rand contending to Cotton andSutton that Kime should furnish her and the other em-ployees rubber gloves to protect their hands from theharsh chemical cleaner the employees used to clean thegrease from the grills.Cottonand Sutton, and especiallySutton, responded that Kime did not furnish gloves andthat employees would have to supply their own gloves(G.C. Exh.23(c) at 39-42).According to Statler, Rand's shift leader at the time,Rand started slow on 2 February in her duties and, al-though she improved,itwas not enough(3:741-742).Rand even would slow down when Statler asked her tospeed up(3:747).Statler testified Respondent's procedureis to give employees a week to learn the job. During thatfirst 5 days Statler works with them to show them howto perform the job in the allotted time. Statler does not"counsel" them during this initial week. If they are notcompleting the job on time by the sixth day, Statlerbegins orally warning them.After twoor three oralwarnings(counselings)Statler prepares a written state-ment on the matter and confers with either Sutton orCotton(3:736-737, 752-753).Statler testifiedRand was late in finishing just aboutevery day (3:743).AsStatler explains,the time in ques-tion is the 45-minute period from 8:15 to 9 a.m. The linecloses at 8:15 a.m. and the mess attendant employeeshave the next 45 minutes to clean the dishes,equipment,and the floor before their lunch period begins at 9 a.m."Most of the time,"Statler testified,Rand would notfinish until 9:30 a.m. By 19 February,however, Randhad improved such that she was finishing about 9:15 a.m.(3:734-735, 742-743). 136DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAlthough the evidence fails to state it explicitly, theimplied reason Respondent wanted the workers to finishby 9 a.m. is that such time is Kime's target cutoff pointfor further wage payments. Cotton did testify that em-ployees' taking too long in their work was costing Kimemoney(1:118).Cotton's reason for coming to Blythevillein the first place was to reduce costs, maximize efficien-cy, andearn aprofit.When Rand worked beyond 9 a.m.she therefore was working inefficiently(by Kime's stand-ard) and,consequently,was reducing the profit Cottonwanted to achieve.Of course,if one employee were per-mitted to do this then all could do so,and there wouldgo Cotton's profit program.Statler testified she reported to Cotton three or fourtimes between 2 February and 18 February about Rand'sslowness.The last occasion was the morning of Wednes-day 18 February when she reported that somethingwould have to be done about Rand because Rand wasslow, that when Statler talked to her Rand said she wasdoing her best but that she was not going to burn herhands on the hot grills and that she needed some rubbergloves (2:745-746).According to Statler, she (orally)warned Rand on more than one occasionafter her first 5days on the job (3:735-736, 737, 753). As earlier men-tioned,Statler testified thatwhen she urged Rand tospeed up,Rand would slow down(3:747).Statler testi-fied that although most employees finish on time, shehad had to warn others and that such warnings let to thedischargeof Lou Corrickduring this same time frame(3:737-739, 747).I should note Statler testified Kime usu-allyallows the employees a 5-minute grace periodbeyond the formal 9 a.m. closing of the initial workperiod(3:734,743). Statler appears to say she grantedRand an additional 5-minutes grace period in that whenRand finished at 9:30 a.m. Statler considered her asworking over only 20 minutes(3:743).Statler's testimonyis slightly confusing concerning Rand's improvement, atone point saying Rand had cut her extra time by 10 min-utes by 19 February(3:743).Her clearest testimony,however,pegs Rand's finishing time by 19 February at9:15 a.m., or an improvement of 15 minutes(3:742).Stat-ler's reference to 10 minutes of extra time apparentlyallows for the 5-minute grace period and means,there-fore,working 10 minutesbeyond9:05 a.m.As mentioned earlier, Rand's improved time was notenough for Statler.After theoral warnings to Rand, andStatler's 18 February conference with Cotton,Statler, onThursday, 19 February,wrote a six-line statement whichshe gave to Sutton.She did not show it to Rand, giveher a copy, or, apparently,inform Rand of her action(3:734,736). In her statement Statler reports she has"warned"Rand she was to finish her assigned duties atthe appointed time, and that even though Rand has beenso told"several times this month,"Rand continues "tobe late completing her assigned duties." (G.C. Exh. 6.)Rand testified that as she signed out in Sutton's officefor the lunch period (9 to 11 a.m.) on Thursday, 19 Feb-ruary,Cotton,saying he noticed Rand had used only1.75 hours for lunch the day before, asked her what hadhappened.?Rand replied that it was her first time towork alone on the clipper and it simply took her an extra15minutes to do the work.Cotton responded that thenew work schedule would be coming out and the hourswould be cut even more.Rand stated,"Mr. Cotton, dowhatever you have to do, because I did the best that Icould." (2:451-452.)When repeating her testimony oncross-examination,Rand said she was standing,preparingto leave for home at the time, that Cotton said nothing inreply, and that she went home (2:536-537). I find herfirst description gives the correct time sequence.Cotton's purported statement about cutting hours pre-sumnably meant that Rand's scheduled hours or days towork would be reduced as a penalty for her slowness.Thisisconsistentwith Cotton's rebuffed attempt on 29January to have Rand tell the slow workers their hourswould be cut (2:420-421), his prepared notes for the gen-eral meeting of 4 February,"and his recorded remarks atthe meetingof 4 February. The latterinclude statementsthat some of the employees are not working fast enough,that the schedule would be changed to help solve theproblem,and if the slower employees cannot speed upKime would be looking for some new employees. "It'sthat simple.Now we've got to cut hours, we [are] goingto do it, and get this place runing like its gotta be run."(G.C. Exh. 23(c) at 2-3.) Cotton confirms in his testimo-ny that he advised the employees on 4 February that theslower employees would be scheduled for fewer hoursand the faster employees more hours(1:236).Cotton testified that 2 or 3 days before he terminatedRand he told her she was not finishing her work duringher allotted time. He thinks she replied that she was newto the work.He considered it an informal counseling,and he testified Rand,to his best recall,was the onlyperson during the 2 February to 19 February time framewho was working beyond her allotted time(1:116-119).Two days before 19 February was Tuesday, 17 Febru-ary,when Rand worked 15 minutes too long.Her previ-ous workday was Friday, 13 February, when she workedexactly 5 hours (R. Exh. 15). Persumably, therefore, Cot-ton's informal counseling of Rand occurred on Tuesday,17 February.On the occasion of the 9 a.m. conversation on Thurs-day, 19 February,Cotton,as he describes the conversa-tion,asked Rand to step intothe office. Thispossibly is areference to some inner office Sutton has, with the timesheets left in a reception area for signing in and out.Cottontestifiedhe intended to issue Rand a writtenwarning.When he told Rand she was still working over7 Sutton testified employees do not punch timeclocks but sign timesheets instead(2:359).Respondent apparently prepares a daily timecardbased on the time sheets The latter reflect the times in and out (3.753-756), but the timecards show only the total hours worked by date.Rand's1987 timecard(R Exh. 15; 3.642) is in evidence On a decimal basis (thecard shows fractions) Rand is shown as working 5 25 hours on Tuesday,17February,4.75 hours on Wednesday 18, February,and 5 hours onThursday, 19 February. For those days,therefore,itwas Tuesday andnot Wednesday when Rand worked to 9.15 a.m. Referring to Rand's timesheet,Statler confirms that Rand worked to 9.15 a.m. on Tuesday, 17February(3:753-755).8 "We expect you to work and get thejob done within the time limit.The slower people are going to have to speed up or be looking for an-other job.We're in business to make money." (R. Exh. 4 at 1 ) KIMEPLUS, INC.her allotted time she replied,"Well, 5 minutes late?" Justgo ahead and dowhatever you want to.Fire me if youwant to."At that pointRand turnedand left the office.Viewing Rand'swords as a "dare"(in effect,a chal-lenge),Cotton commenced the "write-up," but he nowdrafted it as a discharge rather than a reprimand becauseof Rand's "attitude"and theway shehad spoken to him.Suttonwas present,Cotton testified (1:104, 191-195).Sutton was not askedaboutthis conversation when shetestified.At the end of thelunch period Rand heard from otheremployees that she was goingto be fired.Rand workeduntil the 1 p.m. conclusionof her shift. Toward the endof Rand's shift,Ramona Britman informedRand Cottonwanted to see her before she went home(2:454-455).Cotton (1:55) and Sutton(2:304, 345, 390)described Brit-man as Sutton's assistant(2:304, 345, 390). Cotton alsoreferred to Britman as the supervisorof themain diningfacility, but testified she had noauthorityto disciplineanyone(1:55).Complaint paragraph 6 alleges a "RomanaBrittman"tobe a statutory supervisor.Respondentdenied the allegation in its answer.The supervisorystatus of Britman, Brittman,or the shiftleaders was notlitigated.At the end of her shiftRand went to the office to signout and to see Cotton.In Sutton's presenceCotton gaveRand a termination notice(G.C. Exh. 4). As Rand readit,Cottontelephoned someone andtold theperson hehad "gottenrid ofthe problem."Rand told Sutton sheregretted not being able towork withher anymore.After apparentlysigning the one-page notice (her pur-ported signature appears on the exhibit),Rand departed(2:454-457).In the termination noticeCottonrecites that Rand hasfailed to complete her assigned duties timely,that shehad been orally counseledby the shiftleader for this fail-ure,9 and that when he triedto talk withRand thatmorning onthe subjectRand replied she was new on thejob, that shewas 5 minutes late thatday, and for Cottonto do what hewantedto dobecause she could not getthe "hang" of the job.Although,as described,Cotton testifiedRand told himto "fireme if you want to,"no such statement is includ-ed in the foregoing descriptionby Cotton.And as theGeneral Counsel observes,the foregoing was preparedby Cottonimmediately after Rand supposedly made thestatement(Br. at15).TheGeneral Counsel's implied ar-gument is that Rand did not say it orCotton surelywould have includeditwith what, by thehearing, hadbecome onlythe first half ofRand's supposed remark.For her part Rand emphatically denies tellingCotton hecould fire her (2:454).9 Cotton's limited testimony about the authority of shift leaders to dis-cipline or counsel employees is confusing. Initially he testified shift lead-ers can discipline employees (1:106). Moments later he said counseling isa part of Respondent's progressive discipline system (1:111). However,Cotton said, counseling is not done by shift leaders (1:112) Respondentobjected to this, and to questions about Bntman's authority, on the basisBritman's status isirrelevant (1.56).Moreover, Respondent argued, Brit-man and the shift leaders are included in the bargaining unit and the cur-rent union steward, Geralding Byrd, is a shift leader (1:57, 106-108) Thematter was not litigated137Continuing in thenotice, Cottonwrote that Kime hadcounseling statementson file from October1985 throughFebruary1987 reflectingthatRand had"failedtocomply withsome of her assigned duties."Pointing tothe CBA which,as earlier quoted, cancels reprimandsafter 6 months(R.Exh. 3 at 3-4),the General Counselobjectedat the hearing(3:620),and argues(Br. at 15)thatwarnings over 6 months old do not exist.Iover-ruled the General Counsel's objection at the hearing.From themotivation standpoint,forwhichRespondentapparentlyofferedthe evidence of old warnings, the oldwarningscut twoways.First, theydo tendto show thatwarnings were part of Respondent's past practice, andthatRand had received somebeforeCotton'sarrival.That is, theireffect tends to diminish the contention thatCotton initiated a series of warnings against Rand inorder to getrid of the Union's shop steward.(For themoment I pass overthe keyquestionof what evidencesuggestsCottonfelt a need to do so.)On the other hand,Cotton'spadding the noticewitha reference to stalewarnings tends to reflect a desire tooverreach in aneffort to getrid ofRand.Overreaching suggestsanother,and unlawful,motive.After all,it is not as if Cotton wasunaware of the contractual provision,for hetestified oneof his firstacts on arrival was to readthe CBA (1:131-132).Even so,the counter argument is thatCotton's ref-erence to the canceled warnings,warnings which Kimecould not have relied on in a grievance-arbitration pro-ceeding, was merely a method of using background evi-dence to give context and meaning to current events.The nextline inCotton's termination notice to Randasserts that Rand began"K.P. dutiesOct. 16,1982 [withHarris Systems].She should be well aware of all of herassigned duties.And the importance of finishing the jobon time."This,of course,disregards Rand's work histo-ry. Itwas only forthe first6 months of her employmentwith Harris Systems that Rand worked as a mess attend-ant. From aboutApril 1983 to 2 February 1987, nearly 4years,Rand worked as a cashier,firstunder Harris Sys-tems and then with Kime(2:403-405).Not only was hermess attendant experience stale, but it did not includeany changes in techniques or time requirements that hadbeen instituted sinceApril1983. Statler acknowledgedthat Rand was "new"at theworkand had to learn howto do it (3:742). Acquiringspeed in the operation comeswithexperience.Cottonmakes no mentionwhatever ofthe fact, as Statler described(3:742), that Rand had cuther deficiencytime in half so that she was finishing by9:15 a.m.Respecting Rand's time and hours, it is pertinent to ex-amine the hours Respondent has recorded on the time-card it maintained on her 1987 hours(R. Exh.15).ForFebruary1987 the timecard shows the following hours(in decimals, not the fractions shown on the card):MTuWThF234565.2-.7555.509101112135.25-4.755 138MTuW161718-5.254.75DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThFtherefore find Cotton did not personally counsel Randon 17 February, or on any date in this time frame. I fur-ther find that Cotton and Statler, rather than focusingthe light of truth on the issues, deliberately tailored theirtestimony to support Kime's position in this litigation. Ihave not overlooked the fact Rand was not called in re-buttal to contradict Statler's assertions. That failure doesnot compel me to accept testimony from witnesseswhose demeanor was unfavorable and whose evidencewas either inconsistent with other credited evidence orself-contradictory.That brings us to the last portion of Cotton's termina-tion notice to Rand: "Miss Rand's attitude and loyalty toKime Plus has been very poor since she has been re-moved from cashier duties. Therefore I have no choicebut to terminate you on 19 February 1987." We knowthat by "attitude" Cotton ostensibly was referring toRand's "dare" that he fire her if he desired (1:194).Cotton testified with an unfavorable demeanor, and I donot credit him. In denying she told Cotton he could fireher if he wished (2:454), Rand testified with a favorabledemeanor. Crediting Rand, I find she did not use thosewords, nor any wordsexpressinga challenge. Instead, Ifind Rand,as shedescribed, told Cotton she was doingthe best she could. The conversation went no.further andshe went on her lunch break. Thus, I find Cotton falselyloaded the termination notice by referring to a poor "at-titude."Cotton did not testify his reference to "attitude" wasbased in part on Rand's "unprofessional" response to AirForce Sergeant Bartly on 2 February. Because Cottonasserts inthe termination notice that Rand's attitude "hasbeen" very poor, I shall treat the reference as includingthe serving line incident of 2 February. Even though Icredit Sergeant Bartley, it is clear Kime would not haveterminated Rand on 19 February over the servingline in-cident some 2 weeks earlier when it only warned her atthe time of the incident.Then what does "attitude" refer to? And why wouldCotton prepare a false termination notice, and testifyfalsely, in order to get rid of Rand? If not for workshortcomings, then what? I find it was becauseRand, asthe Union's steward, demonstrated to Cotton on 29 Janu-ary she would not be a submissive union steward. Appar-ently because of his military background, Cotton was un-accustomed to such independence. As an independentsteward,Rand represented an impediment to Cotton'sprogram to cut the number of hours worked.As I have found, Representative Foster asked Suttonthe evening of 28 January about employee reports Kimewas forcing or encouraging employees to work "off theclock," and Rand also reported that cleaning time hadbeen reduced. Clearly Sutton reported this to Cotton, al-though Cotton testified he has no recall of such a report(1:203).There is no evidence Foster mentioned Rand'sname to Sutton as the primary source of the report. Nev-ertheless, the following day Cotton told Rand to tell the"slow workers" their hours would be cut. Saying it wasnot her (the steward's) job to convey sucha message,Rand advised Cotton to "tell them yourself." As earliermentioned,GeneralManagerAnderson admits that195The timecard, of course, shows only total daily hours,and not timesin andtimes out. It appears from the testi-mony that Rand's difficulty lay in finishing her initialmorning period (6 to 9 a.m.), and not her second period(11 a.m. to 1 p.m.). The one reference to Rand's actualsign-in andsign-out times is by Statler when describingthe 5.25 hours on Tuesday, 17 February, as involving 15minutesworked into Rand's lunch period (3:753-755).That is, she worked until 9:15 a.m. that day. Based onthe foregoing, I find that the timecard tells us whichdays Rand worked over, and for how long. They werethe dates exceeding 5 hours, and the extra time is for theperiod after 9 a.m. Thus, on 2 February Rand worked 15minutestoo long (exceeding her 5-minute grace periodby 10minutes).On Friday, 6 February, she worked 30miniutes over, to 9:30 a.m. Finally, Rand worked to 9:15a.m. on both 9 February and 17 February. In otherwords, Rand worked over on only 4 days, with three in-volving 15 minutes and only one, in her first week at thejob, being for 30 minutes.Ifwe skip 4 February, when Rand worked only 45minutes total,we see that her 5-day training period ex-pired on 12 February.' 0 On only a single day thereafterwas Rand tardy in her performance-Tuesday, 17 Febru-ary,when she worked to 9:15 a.m. Recall that Statlertestified she had orally warned Rand on more than oneday beginning her sixth day (3:737, 753), and that Randwas late just about every day (3:743). Cotton echoedStatler's reports (1:105-106), which adds no independentverification except for his testimony that he, too, orallycounseled Randon, asI found earlier, Tuesday, 17 Feb-ruary (1:116-117). That datewas, asI find, Rand's firstoccasion to be late after her 5-day training period. Randwas 15 minutes late that day (10 minutes beyond her 5-minutesgrace period). Thus, when Statler supposedlyconferredwithCotton on Wednesday, 18 February,Rand had been late only once after her 5-day trainingperiod.And the day Statler saw fit to confer withCotton, Rand was not late at all. Indeed, on Thursday,19 February, the date Statler prepared the written state-ment(G.C. Exh. 6) which she gave to Sutton, and thedate Cotton fired Rand, Rand was not late.I credit neither Statler nor Cotton. Each testified withan unfavorable demeanor. As I have described, the time-card does not support Statler's testimony. Cotton's testi-mony about counseling Rand on 17 February, as I havefound, conflicts with Rand's description of their firstconversation on 19 February. Rand tells us Cotton askedher on that occasion about her extra work the previousday (17 February, actually). If Cotton had orally coun-seledRand on 17 February he clearly would not haveasked her on 19 February about the same incident. Randtestifiedwith a convincing demeanor, and I credit her. I10 Even if 4 Februaryiscounted it is immaterial sinceRand did notwork past 9 a.m on 12 February, her sixth day. KIMEPLUS, INC.Cotton told him of Rand's response (3:819). AlthoughCotton heldhis temperin check on 29 January, he ap-parently was incensed at Rand's response for he thoughtenough of the incident to report it to Anderson.From the momement of Rand's response on 29 Janu-ary,Cotton, I find, viewed Rand as a problem. Morespecifically,he viewed Rand's union steward status as aproblem in view of her nonsubmissive"attitude." Indeed,as Rand was reading her termination notice on 19 Febru-ary, it was Anderson, I find, whom Cotton telephonedand to whom Cotton reported that he had "gotten rid ofthe problem."Cotton's inclusion of "loyalty" in the conclusion of thetermination notice is an apparent reference to Rand's re-quest on 2 Febraury to confer with Air Force SergeantBartley.I find Cotton simply seized that occasion to ini-tiate the warning procedure under the CBA as a preludefor his getting rid of a nonsubmissive union steward.Sutton earlier that day had warned Rand that if she metwith Bartley about company business she would be ter-minated.Heeding Sutton's advice,Rand abandoned herplan to confer with Bartley.Cotton's warning was over-kill, and it simply illustrates the intensity of his desire toelminate Rand as the Union's steward.The name tag incident is of a similar character. It wasRand's first day to workas a mess attendantin nearly 4years.Rather than simply asking her about her name tag,Cotton jumped at the chance to include that as a basisfor the warning issued to her.Absent Rand's show of in-dependence as a union steward,I find,Cotton would nothave included the name tag incident in the 2 Februarywarning.Was Rand'sshow of independence as the Union'ssteward a motivating reason for Cotton's issuing her thewarning of 2 February? The answer is yes. The evidenceas to the name tag and overkill on Rand's request toconfer with Air Force Sergeant Bartley so indicate. DidRespondent demonstrate the warning would have issuedover the serving line incident notwithstanding Rand'sstatus as union steward? Although Cotton did not specifi-cally so testify, I note the complaint originated from Ser-geantBartley-Kime's customer. I find Respondentwould have issued the 2 February warning over theserving line incident alone, and would have done so evenifRand had not shown independence as union steward.Accordingly,I shall dismiss complaint paragraph 13 tothe extent it alleges Respondent violatedthe Actby issu-ing the warning of 2 February.Respecting Rand's terminationof 19 February, I findRand's show of independence as union steward was amotivating reason for Respondent's discharging her. Ifurther find Respondent failed to carry its burden ofdemonstrating,by a preponderance of the evidence, thatitwould have fired Rand absent her style of independ-ence from Respondent in fulfiling her role as union stew-ard.Before concluding Respondent violated Section8(a)(3) of the Act by this conduct, as alleged, I first mustdiscuss the settlement and the reinstatement of Rand'scharge in Case 26-CA-12039.Iaddress that subjectlater.4.Rand reinstated 27 February 1987a.Facts139As we see in a moment, Rand was returned to workeffective 27 February. Respondent allegedly violatedSection 8(a)(3) of the Act by reducing Rand's hours be-ginning 27 February(complaint par. 11).Following her 19 February termination,Rand submit-ted a grievance to the Union. Anderson testified thatFoster telephoned him in this time frame requestingRand's rehire,a request Anderson declined.Andersontestified he was under the impression Rand did not wanttowork for Kime because she had told Cotton to fireher (3:784-785).Mitura testified Foster telephoned himand requested that Kime rehire Rand as a "favor."Foster,Mitura testified,saidAnderson had declined buthad said he would yield if Mitura wanted Rand rehired.Mitura granted Foster's request,saying Rand woud bereturned with no loss of seniority.Mitura alerted Fosterit could take a couple of weeks to fit Rand back into theschedule(3:856-858).Anderson testifiedMitura called him and said he feltlikegiving Rand another chance.Anderson instructedSutton to utilize Rand as a call-in until she could beworked into the schedule.Anderson so informed Fosterwho expressed no complaint.Thereaftera hitch aroseover a prior commitment of Rand(3:785-786).Rand testified that on 25 February RepresentativeCraig Foster telephoned her, informed her he had gottenher job back,and told her to go get her schedule. Randtelephoned Sutton who said the schedule would be avail-able 2 days hence. After checking the schedule on 27Februaryand observingit called for her to work 5:30 to7:30 a.m. that weekend (28 February-1 March) and thenext,Rand went to Sutton and informed her she had aprior commitment for that Saturday but would be able towork Sunday morning, 1 March.When Sutton said Randwould be terminated again if she did not come in Satur-day, Rand replied she would try to get out of the com-mitment. Later that day, after trying unsuccessfully toobtain someone else to meet her personal commitment,Rand telephoned Sutton and so informed her. Sutton saidshe would have to talk with Cotton. Rand then spokewith Cotton who also said she would be terminated.Rand then telephoned Foster and the reinstatement proc-ess began anew(2:460-465).There is a dispute about the nature of the commitment.Rand testified it was to attend to the young (ages 2 and4) children of her sister who had to attend a funeral outof town (2:463-464). Anderson testified Sutton informedhim Rand planned to go to a danceFridaynight andwanted to avoid having to report for work early Satur-day morning,28 February(3:787).After apparently moretelephone calls by Foster with the parties Rand eventual-ly returned to work on Sunday,1March.Rand's time-card reflects she worked 2 hours that day, 2 hours eachday the following weekend,and 2 hours on Saturday, 14March. Beginning Tuesday, 17 March,Rand's hours re-turned to something akinto her 5hours aday, for on 17March,asRand acknowledges,she worked 4.50 hours(R. Exh. 15; 2:640). This fits with Sutton's testimony that 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe next schedule was prepared around 14 or 15 March(2:368).b.DiscussionIfind the evidence insufficient to support complaintparagraph 11. Respondent sought to work Rand into theschedule as quickly as it could.The General Counseldoes not point to any evidence indicating Respondentcould have scheduled Rand for more than 2 hours' worksooner than it did.I shall dismiss the complaint to theextent it alleges an unlawful reduction of hours on andafter 27 February.5.Case 26-CA-12039 settled;undesirable scheduleassigned to Randa.FactsSigned on 11 March,Rand's charge inCase 26-CA-12039 was filed (docketed)on 18 March. Rand allegesRespondent violated Section 8(a)(3) by reducing herhours since1February. The serviceletter sentby certi-fiedmail the same date to Respondent reflects the casewas assigned to Board agent William R.Yarbrough forinvestigation.The green return receipt card reflects a de-liverydate to Respondent on 23 March.Anderson testified he communicatedby telephonewith Board agentYarbroughconcerning Rand's chargeand permitted him to take affidavits of (unidentified)management personnel.Thereafter Anderson had two orthree discussionswith Yarbrough. According to Ander-son,Yarbrough said if Rand could return to the cashregistershe probablywould be willing todrop hercharge, andFoster told AndersonRand was interested injust working the cash register.Anderson told YarbroughKimewouldreturnRand to cashier(3:787-790).Theparties stipulated that on15 April Randsigned a form re-questingtowithdrawthe charge and that on21Aprilthe Regional Director approved Rand's requestto with-draw(1:28,43-44).On Thursday, 16 AprilRand re-turned to the cash register(2:471).Asher timecard re-flects, Rand worked 8 hours thatday, the firsttime sinceJanuary sheworked7 or more hours in 1 day(R. Exh.15).Much of Rand's testimony is confusing concerningwhether shespoke toYarbroughor Suttonfirst about re-turning to the cash register(2:468-472, 550),and of Fos-ter's role in the process of her return to the register(2:551-552).She is clear,however, thatitwas Monday,13 April whenSutton informed her she would be return-ing to the register.Sutton described Rand's hours as 11a.m. to 1:15 p.m., 3 to6:15 p.m., and10 p.m. to 12:30a.m. for a total of 8 hours a day. When Rand asked whyshe hadto worksuch odd shifts in order to get 8 hoursSutton said she was told Rand was to do cashier's workonly (2:472).Complaintparagraph 12, in conjunctionwithconclusionary paragraphs 15 and 20, alleges Kimeviolated Section 8(a)(1) and(3)of theAct beginningabout15April byassigning Rand"an undesirable workschedule."There isno dispute Anderson was in Blytheville onWednesday,15April andinterviewed Rand in Sutton'soffice (2:472-473,Rand;3:795,Anderson).Complaintparagraph 7 alleges Respondent violated Section 8(a)(1)of the Act when Anderson, about 15 April, "interrogatedan employee[Rand]regarding the employee'sunionmembership,activities,and sympathies."Rand secretlytape recorded her conversation with Anderson(2:562).The parties stipulated that a typed transcript(G.C. Exh.24b) is correct except for minor and insignificant discrep-ancies(3:811-814).After an opening greeting,the tran-script of the brief conversation reads(with"R" for Randand "A" for Anderson):A. The reason I asked you out here, since I washere, I want to talk to you.Ms. Sutton gave you aschedule,1lam-1:15pm,3pm-6:15pm,10pm-12:30am.Do you have a problem with that sched-ule?R. I don't like it.A. I didn'task you if you like it,I'm saying doyou have a problem with that.R. No.A. Thenyou are going to accept that schedule?R. Yeah.A. Then you will be at work Thursday?R. Yeah.A. Okay. [Anderson then told Ms.Sutton shecould leave,and she did.] You will be doing strictlycashier.You will work Monday through Friday.Do you have any problem with that?R. No.A. I take it that you have no other problem nowwith the company.A. I don'thave any problems.A. How long have you worked here?R. Five years in October.A. Five.Have you talked to Mr.Foster lately?R. No.A. So you willbe hereThursday?R. Yes.A. Andyou don't have anything else to say?R. No.A. This schedule that you have is[a]betterschedule than you had before,correct?R. More hours, not better schedule.A. Okay, thenIwill pay you for this time thatyou came out.30 minutes or so.R. May I get my check now?A. Oh I'm sorry.Are you still the union shopsteward?R. Um hum.A. Oh, yousaidMr. Cotton talked to you onceand said that three of the people were slow and thattheyhad to speed up?R. No he didn't say three, he said:Tell the slowworkers their hours will be cut.A. And you felt that wasn't right?R. I didn't feel that it was my job.I didn't feel itwas right for him to tell me.A. But you are the union shop steward.R. Yes I am. I don'tknow who he was talkingabout.As far as I am concerned he could have beentalking about me. KIMEPLUS, INC.A. One other thing.In case any of the other em-ployees come to you,ask you since you are theunion steward.All of themthatmisseswork be-cause of[being]sick,we will put out a letter statingit is required to bring in a doctor excuse.R. It is?A. Yes. Thankyou for coming in.Anderson testified that the reasons he interviewedRand were to confirm she had been returned to theschedule, to ascertain whether she had any problemswith it, any problems generally,to determine whetherFoster had informed her that Kime would begin requir-ing a doctor's excuse whenever employees are out sick,and to verify that she was still the union steward becauseFoster had informed him the Union was consideringholding another election for the steward position(3:795-796, 816-817, 826).The CBAcalls for the Union tonotifyKime of the name of the duly designated shopstewards(R. Exh.2 at 12).Anderson testified he routine-ly discusses problems with the stewards at other basessuch as Fort Campbell,Kentucky,and he therefore has aneed to know the identities of the stewards(3:818).The General Counsel does not explain in what waythe conversation constitutes an unlawful interrogation.Finding the questions of Anderson were not illegal underthe Act, I shall dismiss complaint paragraph 7. AlthoughAnderson hardly conveys any genuine interest(either inthe recorded interview or in his testimonial description)inRand's satisfactionwith the new schedule, or withKime generally,that deficiency goes more to the topic ofcredibility as to motivation on other issues than it does tothe lawfulness of the stipulated conversation.Rand credibly testified she signed the request to with-draw the charge in Case 26-CA-12039following herconversation with Anderson(2:550).She testified her un-derstanding(of all the discussions)was that, in exchangefor her withdrawing her charge,she would be returnedto her cashier's position and a full schedule(2:549-550).As earlier mentioned,before her 30 January(2 February)removal from the cash register,Rand worked 11 a.m. to7 p.m. Monday through Friday. She would help cleanthe line between meals(2:407).Counting her 1-hourlunch period,Rand was on the premises 8 hours and paidfor 7.Thus, she was paid for 35 hours a week(2:417;3:615, 648).The alleged undersirable nature of the work scheduleapparently refers to the fact the 8-hour shift covers threemeals" t and is arranged as a triple split-shift stretchedacross a 13-hour time frame.As noted,when Rand askedSutton why the odd hours were scheduled,Sutton saidshe had been told Rand was to do cashier'swork only.Normally, a cashier not only cleans up around her areaat slack points during the meal period,but after the meal,and after she turns over the money collected,she assistswith the mess attendant duties of cleaning the line,sweeping,mopping, and putting up and labeling thesalads, for example(2:376-378, 380, Sutton).Cashier Jo-" Lunch,dinner, and the midnight"brunch"as cashieronly, Suttontestified (2.293, 295, 381)141sefinaC. Smithconfirms this(3:669, 672-674), and An-derson alsoso testified (3:791-792).Sutton testified,however, thatbeginning16 April sherestricted Rand to the basic duties of a cashierwhile thelinewas open,and excludedher fromthe mess attendantduties after the meal line closed(2:379).Sutton stretchedthe scheduleover threemeals in order to achieve aweekly total for Randof 40hourswithno mess attend-ant duties(2:382). She didso becausethatwas her under-standingof Anderson's instructions(2:341, 383, 394).Cottonalso confirms such was his understanding, andthat Rand wanted 8 hours aday butno mess attendantduties(1:222, 188-189).Cotton testifiedno other employ-ee was working a full 8 hours a day(1:188).Andersonconcedes he so instructedCottonand Sutton(3:790, 826, 839). According to Anderson,Foster hadmentined on a few(undated)occasionsthatRand was in-terested in working only as a cashier. Anderson thinksRand even mentionedthat tohim once,but hedoes notrecall the time frame(3:789).Sutton testified that in acouple of casual conversations,apparently in JanuarybeforeRand was removed from her cashier's position ef-fective 2 February,Rand had mentioned she thought thecashier's position should not include the mess attendantduties(2:379-380, 394).Rand was not called in rebuttal to address this testimo-ny.Evenso, I find the statements of Rand on this sub-jectwere madebefore the30 January notice she wouldbe removed as cashier,and that theyexpressed herthoughts as towhatduties the cashier's position shouldentail.Andersontestifiedwithan unfavorable demeanor.I find hewas hostile toward Rand.His sharp and intimi-dating remark to Rand on15April ("I didn't ask you ifyou like it, I'm sayingdo you havea problem withthat?") reflects thathostility.For reasons I will discuss ina moment, Anderson's hostility is based on Rand's statusas union steward,and his animus extendsback to Octo-ber 1985, shortlybefore Kime succeeded to the servicecontract at Blytheville. On the point at hand, I find An-derson seized on Rand'sprior casual expressions as alame pretext for imposing an undesirableworkscheduleon Rand in order to make lifedifficultfor her so shewould quit.In late September 1985 Anderson came to Blytheville.As Rand credibly testified, Andersoninterviewed herand asked for her opinion as to the good employees andbad (unproductive) employees.Whenhe told Rand hewas hiring one shift leader from"off the street," Randprotested,saying such was a promotionjob under theCBA, andthat such hiring would not accordwith theunion contract.Anderson replied it was his "goddamnjob," thathe would do"what the hell" he wanted, andwould run theCompany theway he wanted.Later thatweektheyhad another conflict overthe CBA's applica-tion,the specificsof whichRand cannot recall, and An-derson repliedwithsimilarly crude language as before(3:630-632).She declined subsequent meetingswith himin order to avoid being cursed again(3:633).Concedinghe and Rand had conversations in September1985, An-derson testified thattheydiscussed only the applicationforms and hiring procedure(3:778-779). Icredit Rand's 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmore specific and definite testimony. Unlike Rand, An-derson testified with an unpersuasive demeanor.Beginning in October 1985 Rand was given a series ofwarnings,including one suspensionwhich the Union suc-ceeded in having partially rescinded.After twowarningsin January 1986, Rand received no more reprimandsuntil after Cotton's arrival (1:221; 3:619-627, 634-636).These early warnings were not fully litigated,and evi-dence as to them was offered for a limited purpose. Theyconstitute background evidence only.b.DiscussionI find Respondent was motivated by Rand's independ-ence as union steward in returning her to the cashier'sposition on a triple split-shift rather than returning her toher prior shift of 11 a.m. to 7 p.m. Respondent did not, Ifind, demonstrate it would have assigned her the triplesplit-shift in the absence of her independent style ofunion stewardship. Indeed, I find that 'Respondent'swhole object in scheduling Randas itdid was to makeconditions undesirable for her with the goal of forcingher to quit. Accordingly, I find, as alleged, that Re-spondent violated Section 8(a)(1) and (3) by its action.6.The warnings and the 2 February 1987 demotionto mess attendantEarlier I mentioned that written reprimandsissued in1987 to Rand and to some other employees. I postponeddiscussion on most of these until more events could bedescribed.The complaintallegesRespondent violatedSection 8(a)(3) of the Act by issuing written reprimandstoRand (par. 13) and to Kathy Pollard and JosefinaSmith (par. 14). As to Rand the dates (the January andFebruary dates are supplied by the evidence rather thanin the complaint) are as follows:30 January23 April2 February24 April17 AprilThe 24 April date was added to the complaint at thehearing without objection (1:33). The 30 January warn-ing (R. Exh. 8) was for Rand's 95-cent error which re-sulted in her demotion from cashier to mess attendant ef-fective 2 February. There is no contention Rand did notmake the error. The 2 February warning (G.C. Exh. 3)covered three items (no name tag, request to meet withmilitary, and serving line incident), and I discussed theseitems earlier. The other three I have not discussed. The17Aprilwarning (R. Exh. 11) was for being short 5cents at lunch and 10 cents at dinner the day before. Thewarning of 23 April (R. Exh. 12) was for being $2.20over the day before. The 24 April warning was for beingshort 10 cents the day before (R. Exh. 13).Respecting the 17 April warning, Rand testified with-out contradiction that when she questioned Sutton as towhy she was being warned over such minor errors,Sutton replied that she (Sutton) had been told to giveRand a warning for errors of any amount (2:478). Warn-ings to employees for errors of any amount are consist-ent with the evidence showing that Cotton did not wantthe cashier's to make any errors. However, if Sutton'scomment is to be interpreted as meaning Sutton was tofocus on Rand,theUnion'ssteward,while ignoringerrors by other cashiers, then the comment reflectsanimus.There is no dispute Respondent erred in part on the 23April warning. The $2.20 consists of two overage errors,one for 90 cents and one for$1.30. Sutton conceded atthe hearing that the $1.30 error belonged to anothercashier, not to Rand (2:332-333). Of course, that stillleaves Rand with the 90-cent error,an error she does notdispute.On 23 April (the 24 April warning) two errors weremade.Rand was short 10 cents and Josefina Smith wasover 85 cents.The result was a 75-cent overage errorshown on the Air Force records (G.C. Exhs. 14, 35,35e).TheGeneral Counsel points to Rand's testimonyshe told Sutton on 25 April that shift leaders Elizabeth S.Parramore and Geraldine Byrd said Rand's money countmatched the tape for the dinner meal. When Rand re-quested Sutton to ask the military to verify its total,Sutton refused, saying her practice was to accept what-ever figures the military gave her (2:480-481).AlthoughParramore confirms Rand's testimony aboutthe figures being correct for the dinner meal,she con-cedes she does not know whether Rand'smoney countfor lunch on 23 April matched the cash register tape(2:585-589). Itwas the lunch count,not the dinnercount, on which Rand was 10 cents short.Josefina Smithwas off (over) 85 cents at breakfast that 23 April, andSmith receiveda warning(R. Exh. 7) on 24 April as didRand(1:153).Sutton's refusal to ask the military to verify its figuresis of questionable significance. First of all,the evidence isconfusing.Was Rand simply confused at the hearing byreferring to the dinner meal? Apparently not, for Parra-more gave supporting testimony.Are we to assumeRand also referred to the dinner meal when speaking toSutton on 25 April? No error is shown for the dinnermeal.As for simply considering Sutton's response, therecord should tell us, but does not, whether the militaryhad any method of verifying cashamounts aday later.By that time the cash perhaps had been deposited in abank or, if the military handles its own cash, commingledwithother funds.In short, Sutton's response does notnecessarily reflect an unreasonable position,particularlyin the absence of evidence showing that on other occa-sions she has asked the military to recount the cash froma meal.Thatbrings us to the warnings issued-or notissued-to the otheremployees.By posthearing motion dated 3 August, the GeneralCounsel seeks to add the names of Milicent Carter andJoanna Coss to complaint paragraph14 which,as I men-tioned earlier,already names Kathy Pollard and JosefinaSmith as having been issued unlawful reprimands. Re-spondent objects by its 4-page opposition dated 7 Auguston the basis the General Counsel (1) could have madeknown the Government's intention before the hearingclosed and (2)with the hearing closed Respondent isunable to adduce rebuttal evidence.Because the warn-ings to Carter andCosswere not fully litigated, I deny KIMEPLUS, INC.143the General Counsel's 3 August motion to amend com-plaint 14 by adding the names of Carter and Coss.Although I have denied the General Counsel's motionto amend,the warnings to Carter and Coss relate to theGeneral Counsel's contentions as to Rand.In view ofthat,and because Carter, Coss, Pollard, and Smith arethe employees specifically referred to in the GeneralCounsel's brief, I shall list them and the dates of theirwritten reprimands:MilicentCarter2 and 9 February 1987Kathy Pollard3 February 1987Josefina Smith24 April 1987Joanna Coss1and 2 June 1987Carter's warning of 2 February (G.C. Exh. 16) reflectsthat it was for tardiness and being 40 cents short. Itstates, "This is your last warning."The 9February repri-mand(G.C. Exh.15) states on its face it is for a cashregister overage, recites she has made "quite a few mis-takes on the register,"and informsCarter sheis suspend-ed for 3 days. Cotton, Sutton testified, dictated the warn-ing (2:346). Sutton testified Carter subsequently was ter-minated for not showing up for work(2:389).In fact,Sutton named a total of six employees,including Carter,who were terminated for various reasons during the firstquarter of 1987 after Cotton arrived,while no one wasterminated between her 1 November 1986 arrival andthat of Cotton 2-1/2 months later (2:384-393).Pollard's 3 February warning for being short on theregister(R. Exh. 6), and the fact she was a new employ-ee,were covered earlier.Cottontestified he instructedSutton to issue the warning to Pollard(1:60), testimonywhich Sutton confirms (2:317). Josefina Smith's 24 Aprilwarning(R. Exh.7) forbeing 85 cents over has been de-scribed.Sutton testified Cotton instructed her to issuethiswarning to Smith(2:319).The only other warnings in the record, besides thoseto Rand, are to Joanna Coss. The first one (G.C. Exh.17) was for being $2.45 short. The second warning (G.C.Exh. 18)issued the next day to Coss for being$9 over.The firstwarning referred to Coss as a new employee.Sutton confirms this, specifying the hiring date as 20May (2:317). That brings us to the General Counsel'scontention.As explained in the posthearing brief, the GeneralCounsel's theory is that Respondent issued the (written)warningsto Carter,Pollard,Smith, and Coss as a cover-up of its actions against Rand. Articulating further, theGeneral Counsel asserts the warnings to these othersissued only around the time some action was takenagainst Rand(Carter, Pollard,and Smith)or (as to Coss)during the investigation of Rand's second charge. Inlight of this, and the numerous other cash register errorsfrom January to June for which no (written)warningsissued,the General Counsel argues that these few other(written)warnings were issued merely to legitimize theunlawful action taken against Rand(Br. at 21-22).Countering,Respondent concedes there were errorsforwhich nowrittenwarnings issued.The importantfactor to keep in mind,Respondent asserts, is that awarning of some kind,oral or written,issued on allerrors.And the critical factor, Respondent continues, isthe failure of the General Counsel to adduce testimonyby a single witness that Respondent failed to warn theemployee on any of these numerous errors(3:381; Br. at22).Respondent's position is generalized to some extentsince the General Counsel did not introduce many of thebusiness records until the close of the hearing.Thus, nowitness was asked about each of the errors.Sutton testi-fiedshe only issues written reprimands when she has to,and then only after orally counseling the employee sev-eral times(2:313). She further testified she "tells" (coun-sels) the cashiers as to each error that is made(2:316).Cashier Josefina Smith testified that each time she is overor short she is told to be more careful (3:669, 674). TheGeneral Counsel questions whether such"telling" consti-tutes an oral warning as Respondent contends(posthear-ing motion to strike at 1-2). As earlier noted, to consti-tute a reprimand under the contractual discipline proce-dure, a warning must be in writing.Written reprimands did issue to a handful of employ-ees after Cotton's first arrival in Blytheville, but therewere numerous errors for which no written reprimandsissued.Although that discrepancy alone would not estab-lish animus,the unrebutted testimony of Rand is thatSutton was instructed(by Cotton, I find)to issue a writ-ten reprimand to Rand for any error Rand made. Thus,Respondent singled out Rand for strict enforcement ofCotton's "get tough" (2:383, Sutton) policy while allow-ingmost everyone else to getby withan unrecordedoralcounseling.Thatdisparity in treatment reflectsanimus against Rand because she had demonstrated toCotton she would guard the independence of her posi-tion as union steward.Finally,thedemeanorofAnderson,Cotton, andSutton throughout the testimony of each convinces meKime wanted to get rid of Rand because of her attitudeof independence in the performance of her steward's po-sition.Although this desire originated, I find, with An-derson in October 1985, it was not until Rand's "tellthem yourself"response to Cotton on 29 January thatKime formed the determination to use Cotton's presenceand mission as the opportunity to eliminate Rand, theunion thorn, from Respondent's side.Respondent seizedon Rand's first mistake thereafter, the 95-cent error ofthe same day, to punish her (transferring her to mess at-tendant)and to begin building a record of written repri-mands to support a later discharge.For these reasons I find the 30 January warning toRand, with her associated transfer(demotion), and thethree warnings issued to Rand in April 1987 were moti-vated byher union activities.I furtherfindRespondenthas failed to show that it would have issued the warningsto Rand or demoted her, absent her union activities. Asalleged in complaint paragraph 13, I find that Respond-ent violated Section 8(a)(3) of the Act by issuing toRand the written reprimands of 30 January and 17, 23,and 24 April.I shall order Respondent to expunge thesewarnings from its files.As I found earlier, I shall dismissparagraph 13 as to the warning of 2 February.I furtherfindRespondent,as alleged in complaint paragraph 8,violated Section 8(a)(3) of the Act by transferring Rand 144DECISIONS OF THENATIONALLABOR RELATIONS BOARDfrom her position of cashier to the job of mess attendanteffective 2 February.Respecting the warnings to Pollard and Smith, theGeneral Counsel's theory is insufficiently supported byevidence showing the timing as more than coincidence. Itherefore shall dismiss complaint paragraph 14.7.Thealleged constructive discharge of Ola MaeRand on 30 April 1987a.FactsRecall that Rand returned to the cash register onThursday, 16 April, or a work schedule of 8 hours a dayspread over a triple split-shift of 11 a.m. to 1:15 p.m., 3to 6:15 p.m., and 10 p.m. to 12:30 a.m. In a week of 5days, the schedule would total 40 hours.Recall furtherthat Kime's winning bid on the service contract did notallow for any overtime payments,and that effective 1October 1986 the amended CBA deleted daily overtimealthough,consistent with federal law, it required premi-um pay of time and one-half for the first 8 hours after 40.(Unlike Federal overtime law, after 48 hours the premi-um pay increased to twice the regular hourly rate.)As is reflected on Rand's 1987 timecard (R. Exh. 15),her time worked began increasing beyond 8 hours onTuesday, 21 April. On that day she worked an extra 15minutes, and she did likewise on 23 and 24April. Forsome reason not explained in the record,Rand workedonly 5.50 hours on Monday, 27 April. The next day, 28April, she worked 8.75 hours, and on Wednesday, 29April Rand worked 8.50 hours. The longer overtime pe-riods,Rand explains,resultedwhen the military calledfor a"line extension,"meaning, apparently,an extensionof the meal period(3:616).As Rand testified,on 29April Suttoninformed Randthat Kime was removing her from the midnight meal forFridays because Rand was exceeding 40 hours a week(2:481).The record does not clearly reflect it,but Randapparently was not opposed to that modification. How-ever,when Randreported for workat 11 a.m.the nextmorning,30 April,Ramona Britman 12 informed Randshe (Rand)no longer would work the morning shift (11a.m. to 1:15 p.m.)and would work only the eveningshifts of 3 to 6:15 p.m. and 10 p.m. to 12:30 a.m. (2:482).Not only was Rand remaining on the midnight"brunch"shift,but she was losing the 2.25-hour morning shift.Over 5 days Rand would lose 11.25 hours. Her dailyhours were being cut to 5.75 and her weekly hours to28.75.Rand went to the office and confronted Suttonand Cotton.Before summarizing the office conversation,I shouldnote Cotton's testimony.Cotton testified he decided tochange Rand's hours because she was exceeding 40 hoursa week(1:121). (In fact, Rand had not done so.) Accord-ing to Cotton,Sutton informed him Rand did not wanttowork the midnight shift. He testified he changedRand's hours to two meals a day for 6 days a week toyield 40 hours a week (1:122). Indeed, Cotton testified itwas Rand who initiated the change in her hours by in-forming Sutton she could not work the triple split-shift12 Rand describes Britman as her supervisor(2:482).and requesting a change.Rand may well have toldSutton she did not like the triple split-shift and the mid-night hours.But it was not, I find,to satisfy Rand thatpromptedCottonto eliminate her lunch shift.Cotton'stestimony about Sutton's report of Rand's purported re-quest was received on the limited basis of showing whyCottontook the action he did(1:186-188).Cotton testified the new schedule was posted beforeRand(on 30April) quit (1:190).Rand also testified theschedule was posted before she left, but she describes itas showing the hours Britman had stated:3 p.m. to 6:15p.m. and 10 p.m. to 12:30 a.m.(2:483).Aside from thefact I do not believeCottonbecause of his unfavorabledemeanor,his description of the new schedule makes nosense,and Respondent did not identify or offer theposted schedule in evidence.Cottonimplied the mid-night shift(2.25 hours)was eliminated and Rand assignedto 6 days rather than 5. The two meals,whether lunch(2.25 hours) and dinner(3.25 hours) or dinner and mid-night(2.25 hours),would total 5.50 hours per day. In 6days that yields a totalof only 33hours,not 40 hours.Sutton did not corroborateCotton.In the meantime,on Thursday,30 April Cotton decid-ed to discharge Rand because,ifCotton is to be be-lieved,she again had a shortage error in her cash re-ceipts the previousday (1:123, 177). Themilitary record,form 3125, shows no errorsfor the $475.70 received on29 April (G.C. Exh.35).According to Cotton no error isreflected because he found out about it before Suttontook the money to the military office.Cotton's story is asfollows.That 30April, asCottonsat in Sergeant Bartley'soffice,Cotton just"happened to glance" at the coversheet Bartley prepares from the cash register tapes. (AsSutton later testified,Bartley,using a grease pencil,records the tape totals of each meal on a pad.Suttonchecks her money count against the figures Bartleywrites on the pad. 2:299.) Presumably memorizing thefigures,Cotton went to Sutton and discovered that thetally of money she had entered for each meal on DDForm 1131 had a shortage.Cotton cannot recall theamount of the shortage.Sutton advised Cotton the short-age was from Rand's cash register.Sutton made up theshortage from Kime's petty cash(1:177-180).Sutton pre-sumably prepared a new form 1131 which she then car-ried,with the money,to the military for checking againstthe figures the military takes from the cash register tapes(2:298-301,320).Recall that the military removes thetapes from the cash registers after each meal (1:251;2:295).Because the error was caught before Sutton car-ried the cash and form 1131 to Sergeant Bartley's office,the corrected form 1131 reflects no error, Cotton testi-fied (1:179). The recorddoes not contain a copy of form1131 showing the meal totalsfor 29 April,but the mili-tary's cover page (form 3125)13 forApril1987 lists azero in the error column for that date(G.C. Exh. 35).According to Cotton,the reason he was in Bartley'soffice on 30 April was to snoop. He was snooping be-'a Form 3125 is not the"cover sheet"Cotton referred to which Bart-ley prepares. KIMEPLUS, INC.cause, as he explains,Kime already had received two"unsats" that month and he wanted to avoid the thirdone that would result in a costly penalty(1:179, 184).Cotton testified he was there to make sure Kime clearedthe "last day" of the month without the third"unsat"mark for a third error.But,Cotton testified,the "lastday" was not correct because of the error he detectedwhen he returned to Sutton and compared figures(1:180).Cotton's testimony is rather suspect even discountingthe demeanor factor. First, the figures Cotton observedin Sergeant Bartley's office were thosefor 29 April, notthe "last day" of April. The figures for 30 April wouldnot have been available until the following day. Second,unlessBartley permitted Cotton to sit there and copy thenumbers, Cotton had to memorize the figures for sevenseparate meals'4plus the total.In light of Cotton's in-ability to recall other details throughout his testimony,plus the amount of the shortage he discovered on return-ing to Sutton on this occasion,Ihave no confidence hewould memorize the four or five digit numbers(dollarsand cents)which would be shown for each of the meals,plus the five-digit grand total of $475.70.Cotton testified he looked at Rand's record, observedthe three reprimands already issued to Rand that month,and instructed Sutton tofireRand at the end of her(lunch)shift(1:123, 181). Actually,as Cotton concedes,he had seen the three warnings earlier, when he returnedto Blytheville about the first of April and Sutton toldhim about the three warnings(1:51-52, 183).Accordingto Cotton,later on 30 April Sutton informed him she hadgone to Rand and informed her she would receive a"write-up" for being short the day before. The implica-tion is that Sutton said nothing about a discharge, butmentioned only a reprimand for another shortage. I re-ceived the testimony on the limited basis of a reportmade to Cotton(1:180-181).As it now appears thereport is not relevant to any decision made by Cotton, Inormally would disregard the report.However, I consid-er it on the question of Cotton's credibility.For that pur-pose one might ask why Sutton would notify Rand abouta reprimand only, when Cotton,as he testified, toldSutton to fire Rand at the end of her lunch shift.Cotton was not a credible witness, and I find that theonly notification Rand received was Britman'smessagethatRand was losing her lunch shift, thereby reducingher weekly hours from 40 to 28.75.That brings us to theconfrontation in Sutton'soffice.According to Cotton,Rand came into Sutton's office about 3:15 p.m. and, inthe presence of Cotton and Sutton,threw down her(base) pass and key to the "restroom,"said she was tiredof this shit,quit, and left.Neither Cotton nor Sutton saidanything(1:123, 176-177).When Rand went to theoffice,Sutton and Cottonwere present.Cotton's version of the conversation is lim-ited, and to the extent it differs from Rand's,Ido notcreditCotton.As Rand testified,she entered and toldSutton,"You cutmy hours."Sutton laughed and replied,"Yeah, I cut your hours. Check the schedule." Rand14 In the order they are listed on the 131 forms:midnight, breakfast,lunch,dinner,carryout, and crash.145walked to the bulletin board just outside Sutton's office,observed that her new hours were just as Ramona Brit-man had described,returned inside and said she wishedshe had time to call the Union.Sutton said she did. No,Rand replied, Sutton's clock was 5 minutes slower thanthe one they went by and she therefore had to go towork. Rand worked for a few minutes, turned off herregister,went to Sutton's office and laid her base passand register key on Sutton's desk.' 5"What are youdoing, are you quitting?"Sutton asked. Yes, repliedRand,because every time she turned around some "bullstuff" was going on.Rand asked if Sutton was aware theunion steward was to work 8 hours a day. Sutton repliedto the effect Rand was abusing her schedule.Rand leftand sent a grievance to the Union but has heard nothingon it from the Union (2:482-486, 499-500).Rand's final contact with Kime was on 15 May whenshe went to Sutton's office to pick up a check (2:494).On that occasion Rand and Sutton talked in Sutton'soffice for about 10 minutes.Rand testified she (secretly)tape-recorded some 5 minutes of the conversation(3:600).Although a transcript of the recording is in evi-dence(G.C. Exh.25c), I attach little weight to most ofit.A week earlier Rand had filed her charge in Case 26-CA-12122 alleging Kime had constructively dischargedher.As the transcript reflects,Rand and Sutton disputedvarious events on and before Rand's last day after Suttonasked why Rand had named Sutton in the charge as ter-minating Rand when Rand had quit. (On the charge inCase 26-CA-12122 Sutton is named as the employer rep-resentative to contact.)Rand explained the terminationwas the result of "the hassle that I was going through."The General Counsel cites(Br. at 19) the transcript foran admission by Sutton that Rand,on 30 April,"handed"Sutton her pass, name tag, and register key,saying "I quit"and "I can't take it any more.I can'tstand the pressure." (G.C. Exh. 25(c) at 2.) The GeneralCounsel apparently cites Sutton's words there becauseRand,at the hearing, failed to include them in her owndescription of her 30 April departure scene in Sutton'soffice.That is, the General Counsel relies on Sutton's ad-mission to reinforce the constructive discharge theory.b.DiscussionDid Respondentconstructivelydischarge Rand on 30April? Thereare two elements in the Board's definitionof a constructive discharge.First,theburdens imposedon the employee must cause,and be intended to cause, achange in the employee'sworking conditions so difficultor unpleasant as to force the employee to resign.Second,itmust beshown thatthose burdens were imposed be-cause of the employee's protected activities.CrystalPrincetonRefining,222 NLRB 1068 (1976).Whatwere the changes in Rand'sworking conditions?First, the mid-April schedule ofa triple split-shiftwasdifferentfrom her previous shift of a straight 8 hours.15 Rand testified working until 4 p.m. (2.484). Cotton places the timeabout 3:15 p.m. when Rand quit(1:176).Rand's timecard reflects creditthat day for 2.25 hours(R Exh.15)-that is, her lunch shift of l i a.m to1.15 p.m. Thus, however long Rand worked after the 3 p.m start of herdinner shift,itwas not recorded on her timesheet 146DECISIONS OF THENATIONALLABOR RELATIONS BOARDTrue, it would provide Rand with 8 hours' work a day 5days a week for 40 hours a week, whereas her prior shiftof a straight 8 hours gave her 7 paid hours a day or 35paid hours a week.However, Rand did not like the newschedule because of the triple split-shifts, with the thirdshift being the midnight shift.Rand previously did nothave to work midnights.Moreover,previouslyherworkday was completed in 8 straight hours.Althoughthe record is not clear whether Rand had to leave thebase between her shifts, or simply had the option of leav-ing, it is clear even an option to do so would generallybe an imposition because she had only a limited time(less than 2 hours)before her 3 p.m. second shift, and thelonger break (nearly 4 hours) before her third shiftwould serve merely to lengthen her workday and pre-vent her from getting to bed at night until 1 a.m or later.It cannot be said Rand agreed with Anderson on 15April to the triple split-shift.In effect,Anderson imposediton Rand.The non-Board settlement was to restoreRand to her former position of cashier.Anderson disre-garded that settlement.The second changed condition was the issuance of un-lawful written reprimands to Rand inApril. The vice ofthese reprimands lies in the fact Kime singled out Randforwrittenwarnings for any mistake while allowingothers who made errors to escape with unrecorded oralcounselings.Third,when Rand began working over 8 hours a day,generally at the military'sdirection to extend the mealperiod,Respondent chose to change Rand's schedule,again in derogationof thenon-Board settlement of Case26-CA-12039. This time, on 30 April, Cotton simplyeliminated Rand's lunch shift at a cost to her of 11.25hours per week-a loss of over 28 percent of her work.At the CBA rate of $5.75 that would amount to nearly$65 a week.A 28-percent reduction in an employee's paymust be viewed as a shock condition for anyone,but par-ticularly for someone earning less than $6 an hour. Al-though not quite as severe a "starving out" as that inNorris Concrete Materials,282 NLRB 289 (1986),itwas astarving nonetheless.The new schedule of 28.75 is 6.25 hours (about 17.86percent)short of Rand's old schedule of 35 paid hoursper week.Even if the matter is considered from thatviewit still,Ifind,represents an intolerablechange. Areduction of nearly 18 percent is 10 percent better than a28-percent reduction,but it still is a severe reduction. Ifind these actions by Respondent to meet the Board'sstandard of making working conditions so difficult or un-pleasant asto forceRand to resign,as shedid on 30April.Now for the second element.Were these conditionsimposed because of Rand's union activities?The answersounds forth from the record with a ringing yes. First, asIhave found,Anderson assigned the undesirable workschedule in mid-April to penalize Rand for being an in-dependent spirit as a union steward. He so scheduledher, as I have-found,with the express goal of forcingRand to quit. Thus, from the outset Anderson had no in-tention of complying with the non-Board settlement. TheApril warnings were addedfor thepurpose of laying thenecessary foundation for discharging Rand should shepersist in working despite the imposition of the onerousand undesirable work schedule.In a final,and successful,effort to force Rand to quit,Cotton severly reduced her hours. The fear Rand wouldwork more than 40 hours a week was easily resolved bythe solution Sutton conveyed to Rand on 29 April-nomore Friday midnight shifts.What happened,I find, isthat Cotton,either alone or after consultation with An-derson later that day or early on 30 April, seized on thepotential overtime as a pretext for severely reducing herhours by eliminating Rand's lunch shift.What adds insultaswell as injury to the story is the fact Cotton admits(1:122) he knew Rand did not want to work midnights,yet in reducing her hours he eliminated her lunch shiftwhile leaving her on the midnight shift. The net effectwas to achieve Kime's goal of forcing Rand to quit. Byso doing, Respondent,I find,constructively dischargedRand in violation of Section 8(a)(3) of the Act.C. TheReinstatementof Case 26-CA-12039Complaint paragraph 18(b) alleges that in view of cer-tain conduct by Kime the Regional Director was rein-stating the charge in Case 26-CA-12039. Objecting tothat reinstatement,Respondent argues(Br. at 39) themere occurrence of new unfair labor practices (whichRespondent denies)should not be the basis of revokingsettlements and reinstating charges except in the most ag-gravated of circumstances.The General Counsel doesnot address this subject in the Government'sbrief, al-though in the 2 July opposition to Respondent's objec-tion and at the opening of the hearing, the GeneralCounsel cited and relies onNorris Concrete Materials,282NLRB 289 (1986).Coming before the evidence was ad-duced,those expressions by the General Counsel do notdiscuss whether the evidence here supports the RegionalDirector's reinstatement of Case 26-CA-12039.First,what postsettlement acts of Respondent have Ifound unlawful? Passing, for the moment, the mid-Aprilassignment of Rand to the triple split-shift, RespondentissuedRand three written reprimandsinApril (whichreprimands I have to be unlawful) and followed that byconstructively discharging Randon 30 April.IfRespondent had properly reinstated Rand in mid-April, it might be a close question whether the postsettle-ment conduct justified reinstating the charge in Case 26-CA-12039. The issue, however, is not close. As I havefound,General Manager Anderson, deliberately distort-ing Rand's casual expressions that she thought the cash-ier should not have to perform mess attendant duties, de-vised a triple split-shift for Rand, with no mess attendantduties, for the express purpose of punishing her for hernonsubmissive approach to her function as union stew-ard.As I further found, Kime never intended to complywith the settlement. As I have found, Anderson andCotton conspired in late January to eliminate the "prob-lem" which Rand presented. Indeed,whenCotton firedRandthe firsttime, on19 February, Cotton reported to(as I have found) Anderson that he had "gotten rid ofthe problem."ButMitura spoiled that episode of theconspiracy when he granted the Union's request to recallRand as a "favor." Rand,who had been removed from KIMEPLUS, INC.her cashier's position on 30 January(effective 2 Febru-ary), and never restored to that position,filed her chargein Case 26-CA-12039-on 18 March.Ifind that Kime(particularlyAnderson and Cotton)intendedfrom thebeginning to undermine any settlementof Case 26-CA-12039. Such conclusion is based on myfindings that the triple split-shfitwas designed to makelife so difficult for Rand she would quit, that the Aprilwarnings were issued to lay the necessary groundworkto discharge Rand underthe CBAin the event she failedto quit soon enough,and that the reduction of her hourson 30 Aprilwas implemented as a "tightening of thescrew" in the conspiracy by Anderson and Cotton tostarve Rand into quiting, which she did as a constuctivedischarge.Thus, I find the evidence overwhelminglysupports the action of the Regional Director in reinstat-ing the charge in Case 26-CA-12039.In effect,Kime, through General Manager AndersonandRegionalManagerCotton,perpertrated a fraudagainst both ChargingPartyRand and the Board by en-tering intoa settlement agreementwith which it had nointent to comply.As the Board observed inNorris Con-crete,settlements play an integral role in resolving unfairlabor practice complaint allegations,and have an indis-pensable role in implementing national laborpolicy.Non-Board settlements,as the Board noted,are often theonly means available to avoid time-consuming and ex-pensive litigation of unfair labor practice cases."Theirviabilitymust not be endangered by allowing respond-ents who fraudulently enter into such agreements to ben-efitfrom their misconduct."NorrisConcrete,supra at291.D. The 8(a)(4) AllegationBy complaint paragraphs 17 and 21 the General Coun-sel alleges Respondent violated Section 8(a)(4) of the Actby constructively discharging Rand on 30April.Re-spondent cites cases on this subject(Br. at41-43), butthe General Counsel does not pause to brief the allega-tion.None of Respondent'smanagers said anything to indi-cateAnderson,Cotton,or Sutton was incensed overRand's charge in the first case.Quite possibly they were.However,there is nothing indicating Respondent con-structively discharged Rand for the additional reason shefiled the charge in Case 26-CA-12039.I therefore shalldismiss the complaint to the extent it alleges Respondentviolated Section 8(a)(4) of the Act.CONCLUSIONS OF LAW1.Kime Plus, Inc.is an employer within the meaningof Section 2(2), (6), and (7) of the Act.2. Industrial,Technical and Professional Employees, aDivision of National Maritime Union,AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent violated Section 8(a)(3) and (1) of theAct by the following conduct:(a)Transferring(demoting)Ola Mae Rand from cash-ier to mess attendant effective 2 February 1987.(b)Reducing the number of hours of work for OlaMae Randfrom 2 February to 19 February 1987.147(c)Discharging Ola Mae Randon 19 February 1987.(d)Assigning Ola Mae Rand to an undesirable workschedule(triple split-shift) effective 16 April 1987.(e) Issuing written reprimandsto OlaMae Rand on 30January and17, 23, and 24 April 1987.(f)ConstructivelydischargingOla Mae Rand on 30April 1987.4.Respondent did not violate Section 8(a)(1) of theAct by issuinga written reprimandto OlaMae Rand on2 February 1987, to Kathy Pollard on 3 February 1957,or to Josefina Smith on 24April 1987,or by interrogat-ing Ola Mae Randon 15 April 1987,nor Section 8(a)(3)of the Act by reducingthe hoursof OlaMae Rand from1March through15April 1987, norSection 8(a)(4) ofthe Act by constructivelydischarging Ola Mae Rand on30 April 1987.5.Theunfair labor practices found affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policiesof the Act.Respondent must:(1)OfferOla Mae Rand immediate and full reinstate-ment to her former position of cashier or, if that positionno longer exists,to a substantially equivalent position,without prejudice to her seniority or any other rights orprivileges previously enjoyed.(2)Make whole, with interest,Ola Mae Rand for anyloss of earnings and other benefits Rand may have suf-fered as a result of the discrimination against her. Back-pay shall be calculated in the manner established inF.W. WoolworthCo.,90NLRB 289 (1950), with interestcomputed as describedinNewHorizonsfor theRetard-ed.1e(3)Remove from its files the written reprimands of 30January and17, 23, and 24 April 1987,and any referenceto them or to Respondent's transfer(demotion)of Randeffective 2 February 1987, its constructive discharge ofher on 30 April 1987, and notify Rand in writing thatthis has been done and that such disciplinary actions willnot be used as a basis for futher personnel action againsther.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed17" UnderNew Horizons,interest is computed at the"short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621. Interest accrued before 1 January 1987(the effectivedate of the amendment)shall be computed as inFlorida Steel Corp,231NLRB 651 (1977)17 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe Respondent,Kime Plus, Inc.,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a) Issuing written reprimands to employees,demotingthem,reducing theirhours of work,assigning them toundesirableworkschedules,discharging them or con-structively discharging them,or otherwise discriminatingagainst employees because of theiractivity on behalf ofIndustrial,Technicaland Professional Employees, a Di-vision of National MaritimeUnion,AFL-CIO or anyotherlabor organization.(b) In any like or related manner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)OfferOla Mae Rand immediate and full reinstate-ment to her former position of cashieror, if thatpositionno longer exists,to a substantially equivalent position,without prejudice to her seniorityor any otherrights orprivileges previouslyenjoyed.(b)Make whole,withinterest,Ola MaeRand for anyloss of earnings and other benefits Rand may have suf-fered as a resultof thediscrimination against her.(c)Expunge from its files the written reprimands toOla Mae Randof 30Januaryand 17, 23, and 24 April1987, andany reference to them or to Respondent'stransfer(demotion)of Randeffective 2 February 1987,or to its constructive dischargeof her on 30 April 1987,and notifyRand in writing that this has been done andthat such disciplinary actions will not be used as a basisfor futher personnel action against her in any way.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its Blytheville,Arkansas facility copies ofthe attached notice marked"Appendix.""'Copies of thenotice, on forms provided by the Regional Director forRegion 26,after being signed by the Respondent's au-thorized representative,shall be postedby theRespond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violationsof the Act not spe-cifically found.18 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."